                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               No. __:___-CV-___-__


 CHARLES HALLINAN, JOSEAN                          )
 KINARD, GEORGE RIDDICK, JORGE L.                  )
 MALDONADO, WILLIAM BROWN,                         )
 TERRANCE FREEMAN, ANTHONY                         )
 BUTLER, DARYL WILLIAMS,                           )
 QUAMAIN JACKSON, AND LASALLE                      )
 WALDRIP, on behalf of themselves and              )
 similarly situated individuals,                   )   Class Action Complaint for Injunctive
                                                   )   and Declaratory Relief and Petition for
           Plaintiffs/Petitioners,                 )          Writ of Habeas Corpus
                                                   )
 v.                                                )                Class Action
                                                   )
 THOMAS SCARANTINO, Complex                        )
 Warden, Federal Correctional Complex              )
 Butner; MICHAEL CARVAJAL, Federal                 )
 Bureau of Prisons Director; and JEFFERY           )
 ALLEN, Federal Bureau of Prisons Medical          )
 Director, in their official capacities, and the   )
 FEDERAL BUREAU OF PRISONS,                        )
                                                   )
            Defendants/Respondents.
                                                   )

                                          INTRODUCTION

1.    A crisis at Federal Correctional Complex Butner (“Butner”) continues to threaten the lives,

      health, and safety of incarcerated people and staff because Defendants have not taken

      adequate measures to control the spread of the virus that causes COVID-19. Although the

      risk of COVID-19 is generally higher in facilities where people reside in close quarters, the

      risk is especially acute at Butner, which is home to a federal medical facility and,

      consequently, a large number of elderly and medically vulnerable people who face a

      heightened risk of suffering severe illness and/or death from COVID-19.




           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 1 of 89
2.   The Bureau of Prisons (“BOP”) has the power to undertake measures that will protect

     prisoners from harm, including implementing appropriate practices for both prisoners and

     staff such as testing, contact tracing, quarantine, isolation, physical distancing, cleaning,

     provision of personal protective equipment, medical care, and release to home confinement

     or compassionate release. In a prior lawsuit, the BOP admitted to having such authority, yet

     it has taken grossly insufficient measures at Butner. Defendants’ deliberate indifference to

     the risks faced by the men in their custody, despite knowledge of the harm and what it would

     take to correct it, violates the Eighth Amendment.

3.   Defendants’ failure to take sufficient measures to address the crisis violates the rights of

     people with disabilities who are entitled to a reasonable accommodation under the

     Rehabilitation Act of 1973 (“Rehab Act”). Defendants must ensure that persons with

     disabilities incarcerated at Butner have the opportunity to benefit from Butner’s programs,

     services, and activities on an equal basis as those without disabilities. They have not done

     so.

4.   Defendants’ failure to take sufficient measures to address the crisis is a method of

     administration of Butner that disparately impacts people incarcerated there who have a

     disability. The failure to mitigate the risks from COVID-19 more harshly affects persons

     with disabilities than persons without disabilities.

5.   Seven months after the first documented case of SARS-nCoV-2 (“coronavirus” or “virus”)1

     at Butner, the virus has spread widely through Butner’s population, endangering thousands

     of lives.2 More than a quarter of the people incarcerated at Butner, and more than 50 staff



1
   SARS-nCoV-2 causes the disease COVID-19.
2
   See BOP Press Release, Inmate Death and FCI Butner I, https://www.bop.gov/resources/
news/pdfs/20200412_press_release_inmate _death_but_covid19.pdf (April 12, 2020).

                                                -2-

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 2 of 89
       members, have been infected so far.               Twenty-six people at Butner, including one

       correctional officer, have died from COVID-19. This figure represents more than twice as

       many deaths as at any other BOP facility and one-fifth of all the deaths in BOP facilities

       nationally. Each of the deceased Butner residents was medically vulnerable and had a

       disability under federal law. And at least one contracted the virus a second time, more than

       two months after first contracting it and then testing negative.3

6.     People at Butner are packed into crowded dormitories, small cells, and narrow hallways.

       They cannot physically distance themselves from others or self-quarantine. They cannot

       ensure that others are effectively quarantined from them if they are infected. Instead, they

       must sleep within a few feet of one another, use communal bathroom facilities, and line up

       close together several times a day for food and medicine.

7.     Butner’s health care “system” is grossly inadequate to treat sick men in its custody, and

       specifically those with disabilities, including pre-existing medical conditions that make them

       especially vulnerable to COVID-19. The BOP has inadequate infection surveillance, testing,

       quarantine, and isolation practices at Butner. What is more, due to the BOP’s bungled

       response to the COVID-19 pandemic at Butner, many people with serious medical

       conditions unrelated to COVID-19 have not received necessary treatment.

8.     The BOP knows of the conditions at Butner, the extreme threat they pose, and the necessary

       measures that must be implemented to protect elderly and otherwise medically vulnerable




3
   See Press Release, Inmate Death at FCI Butner (Low), U.S. Dep’t of Justice Federal Bureau of Prisons (Sept. 17,
2020), https://www.bop.gov/resources/news/pdfs/20200917_press_release_bux.pdf (“On Monday, June 1, 2020,
inmate Ricky Lynn Miller tested positive for COVID-19. On Monday, July 6, 2020, Mr. Miller tested negative for
COVID-19 . . . . On Wednesday, September 16, 2020, Mr. Miller tested positive for COVID-19 at the outside
hospital.”)

                                                      -3-

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 3 of 89
      and disabled prisoners incarcerated there. Yet Defendants have failed to take critical steps

      to address the crisis.

9.    This action seeks injunctive relief to protect the people in BOP custody at Butner, including

      medically vulnerable people and people with disabilities who, because of their medical

      conditions and/or advanced age, are at higher risk of severe injury or death from COVID-

      19.   Named Plaintiffs Charles Hallinan, Josean Kinard, George Riddick, Jorge L.

      Maldonado, William Brown, Terrance Freeman, Anthony Butler, Daryl Williams, Quamain

      Jackson, and Lasalle Waldrip seek to represent a class of all persons currently or in the future

      incarcerated at Butner while anyone on the premises is infected with COVID-19 (the

      “Class”). Plaintiffs Hallinan, Riddick, Maldonado, Brown, Freeman, Butler, Williams, and

      Waldrip seek to represent a subclass of current and future people incarcerated at Butner who

      are medically vulnerable and at high risk of severe illness or death from COVID-19 due to

      disabilities protected under Section 504 of the Rehabilitation Act, including those with the

      following conditions: cancer; chronic kidney disease; chronic obstructive pulmonary disease

      (“COPD”) or moderate to severe asthma; immunocompromised state from solid organ

      transplant, blood or bone marrow transplant, immune deficiencies, HIV, use of

      corticosteroids or other immune weakening medicines; serious heart conditions, such as

      heart failure, coronary artery disease, or cardiomyopathies; sickle cell disease; diabetes;

      cerebrovascular disease; cystic fibrosis; hypertension; neurologic conditions such as

      dementia; liver disease; pulmonary fibrosis; and thalassemia (the “Disability Subclass”).

10.   COVID-19 is a highly contagious and deadly pandemic that raced across the globe,

      fundamentally altering life for everyone. There is no cure and no vaccine.




                                                 -4-

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 4 of 89
11.   With more than 40 million known infections worldwide and more than 1.1 million people

      dead, the number of people affected by COVID-19 is staggering.4 In the United States, more

      than 8.1 million people have tested positive for the virus, and more than 210,000 have died.

      Our country’s prisons have been especially hard-hit: almost 150,000 incarcerated people and

      more than 32,000 staff have tested positive, with at least 1,245 deaths among incarcerated

      people and 86 deaths among staff.5

12.   Testing for COVID-19 at Butner is irregular, inconsistent, and relatively limited. The BOP

      has not tested all the men incarcerated there. The true number of infected people at Butner

      is unknown.

13.   Under even the best of circumstances, with people following rigorous physical distancing

      and good hygiene practices, our society can only hope to limit the spread of coronavirus and

      “flatten the curve” to keep from overwhelming hospital resources and allow a better chance

      of survival for those with serious symptoms. But in Butner, where physical distancing and

      good hygiene practices are impossible, the circumstances are much worse.

14.   Crowded spaces make the situation more dire. Butner is operating at more than 99 percent

      of its capacity, making it impossible for the men incarcerated there to physically distance

      themselves from one another.

15.   Butner houses many of the most medically vulnerable people in BOP custody. It includes a

      large Federal Medical Center (“the FMC” or “FMC Butner”), where those needing the most

      intensive medical care provided by the BOP are placed. Butner also has a large low-security



4
    COVID-19 Dashboard by the Center for Systems Science and Engineering (CSSE) at Johns Hopkins, Johns
Hopkins Univ. & Med. Coronavirus Resource Center, https://coronavirus.jhu.edu/map.html (last visited Oct. 19,
2020).
5
    The Marshall Project, https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-coronavirus-in-
prisons (last visited Oct. 19, 2020).

                                                     -5-

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 5 of 89
       prison that houses hundreds of men with serious medical conditions. Others housed in other

       parts of the complex also have serious medical conditions.

16.    Defendants/Respondents Director Carvajal, Warden Scarantino, and Medical Director Allen

       (hereinafter, “Individual Defendants”) have shown deliberate indifference to the severe and

       obvious risk of illness and death that COVID-19 poses to people incarcerated at Butner.

       Their actions violate the U.S. Constitution’s Eighth Amendment prohibition against cruel

       and unusual punishment. In addition, Defendant BOP has failed to make reasonable

       modifications to Butner’s policies, practices, and procedures to allow individuals with

       disabilities incarcerated at Butner to enjoy the full benefits of its programs, services, and

       activities, including food, medicine and medical care, housing, communications, and

       recreation.

17.    The Individual Defendants and BOP (collectively, “Defendants”) have failed to take the

       necessary steps to address the severe risks faced by the Class. Despite direction from the

       U.S. Attorney General months ago to expeditiously consider medically vulnerable people

       for home confinement or other release, Defendants continue to oppose motions for

       compassionate release made by medically vulnerable people, and they have failed to order

       furloughs or transfers to home confinement with sufficient speed and in sufficient numbers.

       They have also failed to make other arrangements within the facility to allow for adequate

       physical distancing, in particular for people who are more vulnerable due to age, medical

       condition, or disability.6 And they have failed to implement effective isolation, quarantine,

       testing, screening, hygiene, and disinfecting policies or meaningfully modify movement




6
    Beyrer Decl. at 8–12.

                                                -6-

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 6 of 89
       protocols for staff and incarcerated people, thereby increasing the risk that people

       incarcerated at Butner will contract COVID-19 and suffer serious illness or death.7

18.    Defendants’ failures not only endanger people incarcerated at Butner, they put Butner’s staff,

       local health care workers, family members, and the broader community at extreme risk.8

19.    Without the ability to physically distance from one another, medically vulnerable people

       incarcerated at Butner remain at extraordinary risk of infection, serious illness, and death

       from COVID-19.9 At current population levels, people incarcerated at Butner cannot

       practice meaningful physical distancing and are at continuing, increased risk of serious

       illness and death.

20.    These conditions are well-known to Defendants, as are the steps they must take to

       accommodate prisoners with disabilities and prevent constitutional violations. They must

       act quickly to prevent the further spread of COVID-19 at Butner. The only effective

       option—and reasonable accommodation—is to immediately release Butner residents based

       on defined categories, including but not limited to those who are medically vulnerable, and

       to develop and implement a plan that provides for (1) adequate physical distancing; (2)

       consistent and effective testing, quarantining, and medical isolation; and (3) consistent and

       effective cleaning and disinfecting practices.10




7
    See, e.g., Beyrer Decl. 13–25.
8
    See, e.g., Beyrer Decl. at 10–11, 26.
9
    See, e.g., Beyrer Decl. at 8–14.
10
    See, e.g., Beyrer Decl. at 32–33. The term “release,” as used throughout this Complaint/Petition, refers to
discharge of incarcerated persons from the physical confines of Butner, not necessarily release from custody. Release
options may include, but are not limited to: enlargement of custody, release to parole or community supervision;
transfer furlough (as to another medical facility, hospital, or halfway house); or non-transfer furlough, which could
entail a released person’s eventual return to Butner once the pandemic is over and the viral health threat is abated.
Any releases would include requirements for testing, care, and physical distancing, as informed by a public health
expert. Incarcerated people should not be sent to another dangerous and crowded BOP facility to address the concerns
at Butner.

                                                        -7-

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 7 of 89
21.    In connection with a prior suit, the Individual Defendants asserted on June 3, 2020—when

       15 people had died at Butner—that “FCC Butner’s efforts have been effective in managing

       infections and treating inmates.”11

22.    Within a week after the Individual Defendants asserted the effectiveness of their efforts, the

       reported number of positive COVID-19 tests for people incarcerated at Butner climbed from

       654 to 928.12 Within a month, another ten people were dead, including John Dailey, one of

       that lawsuit’s petitioners.13 Although the reported infection rates at Butner have declined

       since then, the risk of another deadly surge remains—particularly given that the number of

       confirmed infections in North Carolina is again rising. Without action by this Court, more

       people at Butner will become infected and more people will die.14

                                         JURISDICTION AND VENUE

23.    Plaintiffs/Petitioners (hereinafter, “Plaintiffs”) bring this class action pursuant to 28 U.S.C.

       § 1331 (federal question jurisdiction) and 28 U.S.C. § 2241 (habeas corpus) for relief from

       detention that violates their Eighth Amendment rights under the U.S. Constitution, and

       pursuant to 29 U.S.C. § 794 for relief from disability discrimination.15




11
    Ex. 1 (Opp. to Emergency Mtn for TRO, PI, and Writ of Habeas Corpus, Hallinan v. Scarantino, No. 5:20-HC-
2088-FL (E.D.N.C. June 3, 2020), ECF No. 42, at 3).
12
    Ex. 2 (June 3, 2020 Screenshot of BOP COVID-19 Cases from BOP Coronavirus Resource Page); see also Ex. 3
(June 10, 2020 Screenshot of BOP COVID-19 Cases from BOP Coronavirus Resource Page). These numbers include
all incarcerated persons who have tested positive, including those who have recovered and those who died.
13
    Ex. 4 (July 6, 2020 Screenshot of BOP COVID-19 Cases from BOP Coronavirus Resource Page); see also Ex. 5
(BOP Press Release regarding the death of John Dailey).
14
    Compare Mem. of Law in Supp. of Resp’ts’ Mot. to Dismiss, or in the Alternative, Mot. for Summ. J., Hallinan v.
Scarantino, 5:20-hc-02088-FL (June 3, 2020), ECF 35 (“Conditions at FCC Butner are far less dire than Petitioners’
often generic and sensationalized allegations suggest.”) with Exs. 4, 5 (July 6, 2020 Screenshots of BOP COVID-19
Cases from BOP Coronavirus Resource Page; BOP Press Release regarding the death of John Dailey).
15
    In a previous action brought by some of the Plaintiffs, Judge Flanagan made a preliminary, non-binding
determination that their claims were not cognizable in a habeas corpus action. Order Denying Mot. for TRO, Prelim.
Inj., and Writ of Habeas Corpus, Hallinan v. Scarantino, 5:20-hc-02088-FL (June 11, 2020), ECF 65. Plaintiffs here
include claims under 28 U.S.C. § 2241 (habeas corpus) to preserve those claims for appeal purposes.

                                                       -8-

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 8 of 89
24.    This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C. § 2241

       (habeas corpus), Article I, § 9, cl. 2 of the U.S. Constitution (Suspension Clause), 28 U.S.C.

       § 1331 (federal question jurisdiction), 28 U.S.C. §§ 2201–02 (authority to provide

       declaratory and other necessary and proper relief), and based on the Court’s inherent

       equitable powers.

25.    This Court has jurisdiction over this Class-Wide Petition for Writ of Habeas Corpus because

       Plaintiffs are detained within its jurisdiction in the custody of Thomas Scarantino, Complex

       Warden of Butner. Plaintiffs are therefore in custody for the purposes of the federal habeas

       corpus statute, 28 U.S.C. § 2241.

26.    Venue is proper in this judicial district and division pursuant to 28 U.S.C. § 2241(d) because

       Plaintiffs and all other class members are in custody in this judicial district.

27.    Venue is proper pursuant to 28 U.S.C. § 1391(e)(1)(B) because a substantial part of the

       events or omissions giving rise to Plaintiffs’ claims occurred in this district.16

                                                      PARTIES

28.    PLAINTIFF Charles Hallinan—BOP Register No. 75207-066—is 79 years old. He suffers

       from bladder cancer and prostate cancer. Both are in remission but require additional checks

       or treatment that Mr. Hallinan is not currently receiving due to Defendants’ failure to

       adequately provide treatment during the pandemic.                       Mr. Hallinan also suffers from

       hypertension, cardiovascular disease (including a bypass surgery), and celiac disease (an

       autoimmune disorder), resulting in anemia. Mr. Hallinan is serving a 14-year sentence for

       RICO, money laundering, and wire fraud charges. He is housed in FCI Butner Low (“Butner


16
   “A civil action in which a defendant is an officer or employee of the United States or any agency thereof acting in
his official capacity or under color of legal authority . . . may, except as otherwise provided by law, be brought in any
judicial district in which . . . a substantial part of the events or omissions giving rise to the claim occurred, or a
substantial part of property that is the subject of the action is situated.” 28 U.S.C. § 1391(e)(1)(B).

                                                          -9-

              Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 9 of 89
      Low”), and his projected release date is July 3, 2030. Mr. Hallinan tested positive for

      COVID-19 in early June. Mr. Hallinan is an individual with a disability for the purposes of

      the Rehab Act.

29.   PLAINTIFF Josean Kinard—BOP Register No. 33603-058—is 34 years old and has no

      known medical conditions. He has served about 25 months of a 70-month sentence for two

      counts of drug possession with intent to distribute and possession of a firearm by a person

      convicted of a felony. He is housed in Butner Low, and his projected release date is May 9,

      2022.

30.   PLAINTIFF George Riddick—BOP Register No. 72403-053—is 52 years old and in BOP

      custody from a sentence under the D.C. Code. Mr. Riddick has lymphoma, which is in

      remission. He is diabetic and suffers from asthma, sleep apnea, and has a history of arthritis.

      Mr. Riddick had a corneal transplant in February 2019 and takes an immunosuppressant to

      prevent rejection of the graft. Mr. Riddick has served 15 years of a 15-years-to-life sentence

      for second-degree murder while armed, possession of a firearm during the commission of a

      crime, and carrying a pistol without a license. Mr. Riddick is housed in FCI Butner Medium

      II. Mr. Riddick is an individual with a disability for the purposes of the Rehab Act.

31.   PLAINTIFF Jorge L. Maldonado—BOP Register No. 63756-018—is 52 years old. He has

      kidney disease and has had two kidney transplants, and he must remain on

      immunosuppressant medication for the rest of his life. Mr. Maldonado is experiencing blood

      in his urine, and based on recent tests, his kidney may be failing; however, Defendants have

      chosen not to take him to see a nephrologist.          Mr. Maldonado also has malignant

      hypertension due to his kidney disease, tachycardia, and squamous cell carcinoma. Mr.

      Maldonado has served about 41 months of an 84-month sentence for tax fraud. Mr.



                                                - 10 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 10 of 89
      Maldonado is housed at the minimum-security camp adjacent to FCI Butner Medium I. Mr.

      Maldonado is an individual with a disability for the purposes of the Rehab Act.

32.   PLAINTIFF William Brown—BOP Register No. 26720-045—is 49 years old. He has had

      two kidney transplants, and he must remain on immunosuppressant medication for the rest

      of his life. He also suffers from diabetes, hypertension, and sleep apnea, for which he uses

      a breathing machine. Mr. Brown is currently serving an 11-year sentence for conspiracy to

      distribute cocaine. Mr. Brown is housed at the minimum-security camp adjacent to FCI

      Butner Medium I, and his projected release date is March 21, 2026. Mr. Brown is an

      individual with a disability for the purposes of the Rehab Act.

33.   PLAINTIFF Terrance Freeman—BOP Register No. 27135-076—is 43 years old. He has a

      history of heart problems, most recently congestive heart failure that required open heart

      surgery. He also suffers from hypertension, respiratory deficiency, and a kidney injury. Mr.

      Freeman is currently serving a 12-year sentence for conspiracy to distribute drugs. Mr.

      Freeman is housed at the minimum-security camp adjacent to FCI Butner Medium I, and his

      projected release date is February 8, 2025. Mr. Freeman is an individual with a disability

      for the purposes of the Rehab Act.

34.   PLAINTIFF Anthony Butler—BOP Register No. 65583-056—is 35 years old. He suffers

      from diabetes, Hepatitis B, and a heart murmur that causes him shortness of breath. Mr.

      Butler is currently serving a five-year sentence for one count of felony in possession of a

      firearm and one count of possession of a firearm in furtherance of a drug trafficking crime.

      Mr. Butler is housed in Butner Low, and his projected release date is November 1, 2025.

      Mr. Butler is an individual with a disability for the purposes of the Rehab Act.




                                               - 11 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 11 of 89
35.   PLAINTIFF Daryl Williams—BOP Register No. 08283-082—is 60 years old. He suffers

      from Type 2 diabetes and chronic kidney disease. Mr. Williams previously had colon cancer

      and skin cancer. Mr. Williams is currently serving an 80-month sentence for bank robbery.

      Mr. Williams is housed in FCI Butner Medium I. His projected release date is July 3, 2024.

      Mr. Williams is an individual with a disability for the purposes of the Rehab Act.

36.   PLAINTIFF Quamain Jackson—BOP Register No. 22401-084—is 27 years old and has no

      known medical conditions. He has served about one year of a 20-month sentence for

      possession of a firearm by a person convicted of a felony. He is housed in FCI Butner

      Medium II, and his projected release date is April 25, 2021.

37.   PLAINTIFF Lasalle Waldrip—BOP Register No. 14525-047—is 53 years old. He suffers

      from Type 2 diabetes and hypertension. Mr. Waldrip has served 11 months of a 46-month

      sentence for possession of marijuana with intent to distribute. He is housed in Butner Low.

      His projected release date is January 23, 2023. Mr. Waldrip is an individual with a disability

      for the purposes of the Rehab Act.

38.   DEFENDANT Thomas Scarantino is the Warden of Butner and, in his official capacity, has

      immediate custody of Plaintiffs and all proposed Class Members. Mr. Scarantino is a final

      policymaker for running and administering Butner.

39.   DEFENDANT Michael Carvajal is the Director of BOP and, in his official capacity, is

      responsible for the safety and security of all persons—including Plaintiffs and all proposed

      Class Members—serving federal and D.C. Code sentences at BOP facilities, including

      Butner. Mr. Carvajal is a final policymaker for running and administering BOP.

40.   DEFENDANT Jeffery Allen, M.D. is the Medical Director of BOP and, in his official

      capacity, is the final BOP health care authority responsible for all health care delivered to



                                               - 12 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 12 of 89
      incarcerated people, including assessing each individual’s risk factors for severe COVID-19

      illness, risks of COVID-19 at the Butner, and risks of COVID-19 at the location in which an

      incarcerated person seeks home confinement before the BOP may grant discretionary

      release.17 Dr. Allen also evaluates the suitability for and reviews requests for compassionate

      release.18 Among others, Dr. Allen is a final policymaker for BOP.

41.   DEFENDANT Federal Bureau of Prisons is a United States federal law enforcement agency

      within the DOJ. BOP was established in 1930 pursuant to Pub. L. No. 71-218. 46 Stat. 325

      (May 14, 1930) and is charged with managing and regulating federal penal and correctional

      institutions. BOP controls and operates Butner and has immediate custody over Plaintiffs

      and all other putative class members. BOP is an executive agency for the purposes of the

      Rehab Act. Messrs. Carvajal and Barr, among others, are policymakers for BOP.

                                      NOTICE OF RELATED CASES

42.   Per Rule 40.3(b) of the local civil rules of the U.S. District Court for the Eastern District of

      North Carolina, Plaintiffs provide notice that this case arises from a common nucleus of

      operative facts with, and therefore is a “related case” to the following:

      ● Hallinan et al. v. Scarantino et al., No. 5:20-HC-02088-FL. See Dkt. 66, June 29, 2020

           (stipulation of voluntary dismissal without prejudice).

      ● United States v. Antwan Harris, No. 5:11-CR-247-BO. See Dkt. 126, Sep. 1, 2020

           (motion for compassionate release granted).




17
   Attorney General William Barr, Memorandum for Director of Bureau Prisons, Office of the Attorney General, 2
(Mar. 26, 2020), https://www.justice.gov/file/1262731/download [hereinafter, “Barr March 26 Memo”]; Program
Statement 6010.05, Federal Bureau of Prisons, Health Services Administration, 3 (June 26, 2014),
https://www.bop.gov/policy/progstat/6010_005.pdf.
18
   Program Statement 5050.50, Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18
U.S.C. §§ 3582 and 4205(g), Federal Bureau of Prisons, Health Services Administration 6, 13-14 (Jan. 17, 2019),
https://www.bop.gov/policy/progstat/5050_050_EN.pdf.

                                                    - 13 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 13 of 89
       ● United States v. Anthony Butler, No. 5:18-CR-00475-BO. See Dkt. 77, Sep. 17, 2020

           (motion for compassionate release denied; appeal pending).

                                           FACTUAL ALLEGATIONS

I.     COVID-19 Is a Dangerous, Contagious Illness that Poses a Significant Risk of Serious
       Illness and Death

43.    COVID-19 is a deadly and highly contagious disease caused by a novel coronavirus.19

       COVID-19 spreads through respiratory droplets, close personal contact, and contact with

       contaminated surfaces and objects, where the virus can survive for up to three days.20 People

       who are asymptomatic can unknowingly transmit the virus, making its spread particularly

       difficult to slow.21

44.    As of October 19, 2020, there have been more than 40 million confirmed cases of COVID-

       19, and more than 1.1 million related deaths.22 More than 8.1 million of these cases and

       more than 210,000 deaths were in the United States.23 The mortality rate for COVID-19 in

       the United States by population equates to about 60 deaths per every 100,000 people. At

       Butner, in comparison, the rate equates to about 600 deaths per every 100,000 people.24




19
    On March 11, 2020, the World Health Organization (“WHO”) classified COVID-19 as a pandemic. WHO
Characterizes COVID-19 as a Pandemic, World Health Organization (Mar. 11, 2020), https://bit.ly/2W8dwpS (last
visited Oct. 19, 2020).
20
    Ex. 6 (How COVID-19 Spreads, Centers for Disease Control and Prevention (Oct. 18, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html); see also Beyrer Decl. at
5–6, 16.
21
    How COVID-19 Spreads; see also Beyrer Decl. at 5, 17, 20–21.
22
    COVID-19 Dashboard by the Center for Systems Science and Engineering (CSSE) at Johns Hopkins University
(JHHU), Johns Hopkins Univ. & Med. Coronavirus Resource Center, https://coronavirus.jhu.edu/map html (last
visited Oct. 18, 2020).
23
    Id.
24
   Mortality Analysis, Johns Hopkins University of Medicine, https://coronavirus.jhu.edu/data/mortality (last updated
August 13, 2020)).

                                                       - 14 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 14 of 89
45.    All people, regardless of age or health, risk serious illness and death from COVID-19.25

       The case fatality rate can be significantly higher depending on the presence of certain

       demographic and health factors. The rate is higher in men, and varies significantly with

       advancing age, rising after age 50, and is above 10 percent (1 in 10 cases) for those with pre-

       existing medical conditions including cardiovascular disease.26

46.    Certain categories of people face especially high risks of serious illness or death from

       COVID-19, including people aged 50 years or older.27 If infected, people in this group are

       more likely to require hospitalization, more likely to be admitted to intensive care units

       (“ICUs”), and more likely to die.28 According to the CDC, people aged 50-64 who develop

       COVID-19 are four times more likely to be hospitalized than 18 to 29-year-olds, and 30

       times more likely to die.29 People aged 65 to 74 are five times more likely to be hospitalized

       than 18 to 29-year-olds and 90 times more likely to die.30

47.    People of all ages face higher risk of hospitalization and death if they have underlying

       medical conditions, including cancer, diabetes, chronic obstructive pulmonary disease

       (“COPD”), moderate to severe asthma, serious heart conditions (such as heart failure or

       coronary artery disease), obesity (Body Mass Index, or “BMI,” of 30 or higher), chronic

       kidney disease, or compromised immune systems (such as from a solid organ transplant,


25
    Ex. 7 (Assessing Risk Factors, Centers for Disease Control and Prevention (Oct. 18, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-discovery/assessing-risk-factors.html).
26
    See, e.g., Beyrer Decl. at 3, 9.
27
    See, e.g., Exs. 8, 9, 10 (Xianxian Zhao, et al., Incidence, Clinical Characteristics and Prognostic Factor of Patients
with COVID-19: A Systematic Review and Meta-Analysis (March 20, 2020), https://cutt.ly/etRAkmt; Age, Sex,
Existing Conditions of COVID-19 Cases and Deaths Chart, https://cutt.ly/ytEimUQ (data analysis based on WHO
China Joint Mission Report); Older Adults, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults html)/.
28
    Xianxian Zhao, et al.; see also Beyrer Decl. at 3, 8–9.
29
    Ex. 11 (COVID-19 Hospitalization and Death by Age, Centers for Disease Control and Prevention (Oct. 18, 2020)
https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-discovery/hospitalization-death-by-
age html).
30
    Id.

                                                          - 15 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 15 of 89
      blood or bone marrow transplant, immune deficiencies, HIV, use of corticosteroids or other

      immune weakening medicines), sickle cell disease, stroke, or other immune deficiencies,

      cerebrovascular disease, cystic fibrosis, hypertension, neurologic conditions (such as

      dementia, liver disease, or pulmonary fibrosis), current or former smoking, and

      thalassemia.31

48.   According to the World Health Organization (“WHO”)-China Joint Mission Report, the

      COVID-19 mortality rate is 13.2 percent for those with cardiovascular disease, 9.2 percent

      for diabetes, 8.4 percent for hypertension, 8.0 percent for chronic respiratory disease, and

      7.6 percent for cancer.32 The WHO reports that people with high blood pressure are more

      likely to develop serious COVID-19 illness than others.33

49.   According to a CDC report published in May 2020, 30 percent of all hospitalized COVID-

      19 patients required mechanical ventilation.34 The mortality rate among COVID-19 patients

      on mechanical ventilation is estimated to be between 30 and 50 percent.35

50.   People who survive COVID-19 can suffer severe damage to lung tissue, including

      permanent loss of respiratory capacity, and damage to other vital organs, such as the heart,




31
    Xianxian Zhao, et al.; see also Beyrer Decl. at 20–21.
32
    Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19), World Health Organization
12 (Feb. 28, 2020), https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-19-
final-report.pdf.; see also Beyrer Decl. at 20–21.
33
    Q&A on Coronaviruses (COVID-19), World Health Organization, https://www.who.int/news-room/q-a-detail/q-
a-coronaviruses (last visited Oct. 19, 2020).
34
    Beyrer Decl. at 3.
35
    Id.

                                                   - 16 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 16 of 89
      central nervous system, and liver.36 COVID-19 may also target the heart, causing a medical

      condition called myocarditis, or inflammation of the heart muscle.37

51.   Even young, healthy people who contract COVID-19 may require supportive care, which

      includes supplemental oxygen, positive pressure ventilation, and in extreme cases,

      extracorporeal mechanical oxygenation.38

52.   Serious complications from COVID-19 can develop rapidly.39 Some individuals show the

      first symptoms of infection within two days of exposure, and their conditions can seriously

      deteriorate in less than five days.40

53.   People who develop serious illness often require advanced medical support, including

      specialized equipment, such as ventilators and large teams of highly trained care providers

      such as ICU doctors, nurses, and respiratory therapists. The artificial ventilation process is

      itself invasive and dangerous, and some patients must be placed in medically induced comas

      for such treatment.41




36
    Panagis Galiatsatos, What Coronavirus Does to the Lungs, Johns Hopkins Medicine (Apr. 13, 2020),
https://www.hopkinsmedicine.org/health/conditions-and-diseases/coronavirus/what-coronavirus-does-to-the-lungs
(last visited October 19, 2020). COVID-19 can trigger an over-response of the immune system, further damaging
tissues in a cytokine release syndrome that can result in widespread damage to other organs, including permanent
injury to the kidneys and neurologic injury. Id.; see also Beyrer Decl. at 3–4.
37
    Beyrer Decl. at 3. Myocarditis can reduce the heart’s ability to pump. Id.
38
    Kerry Kennedy Meltzer, I’m Treating Too Many Young People for the Coronavirus, The Atlantic (March 26,
2020), https://www.theatlantic.com/ideas/archive/2020/03/young-people-are-not-immune-coronavirus/608794/ (last
visited Oct. 19, 2020); see also What is ECMO, 193 Am. J. Respir. Care Med 9–10 (2016),
https://www.thoracic.org/patients/patient-resources/resources/what-is-ecmo.pdf    (describing      function   of
extracorporeal membrane oxygenation machine to replace function of heart and lungs).
39
    See Sarah Jarvis, Coronavirus: How Quickly Do COVID-19 Symptoms Develop and How Long Do They Last?,
Patient (Apr. 20, 2020), https://patient.info/news-and-features/coronavirus-how-quickly-do-covid-19-symptoms-
develop-and-how-long-do-they-last (last visited Oct. 19, 2020).
40
    Id.; see also Beyrer Decl. at 4.
41
    Kathryn Dreger, What You Should Know Before You Need a Ventilator, NY Times (Apr. 4, 2020),
https://www.nytimes.com/2020/04/04/opinion/coronavirus-ventilators html (last visited Oct. 19, 2020).

                                                     - 17 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 17 of 89
II.   The Risk from COVID-19 Is Particularly High in Prisons

54.   According to CDC guidelines, only three measures are known to effectively reduce the

      spread of this fatal disease: (i) diligent “social or physical distancing” to avoid transmission

      of the virus;42 (ii) covering the mouth and nose with a mask or cloth;43 and (iii) vigilant

      hygiene practices, including frequently washing hands and disinfecting surfaces.44

55.   Physical distancing is a necessary predicate for hygiene practices, such as handwashing, to

      have a meaningful impact.45 Because asymptomatic people can transmit the virus, it is

      critical to maintain physical distance, even among people who show no signs of illness.46

56.   In prisons, incarcerated persons and staff interact in close proximity and cramped quarters

      designed to confine people rather than distance them. Incarcerated people, by the fact of

      their incarceration, have little autonomy or control of their movements. As a result,

      incarcerated people are highly susceptible to rapid transmission of the virus through contact

      with other people, including asymptomatic carriers, and touching common surfaces.47

57.   Incarcerated people, correctional staff, medical staff, and contractors regularly move in and

      out of correctional facilities and across different housing units within prisons.                    Such




42
    See, e.g., Ex. 12 (Social Distancing, Quarantine, and Isolation, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing html); Beyrer Decl. at 5–6.
43
    See, e.g., Ex. 13 (How to Protect Yourself & Others, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention html).
44
    See id. For additional guidance related to prevention of COVID-19 in prisons specifically, see also Ex. 14
(COVID-19 in Correctional and Detention Facilities – United States, February-April 2020, Centers for Disease
Control and Prevention, https://www.cdc.gov/mmwr/volumes/69/wr/mm6919e1 htm (last visited Oct. 19, 2020))
[hereinafter, “COVID-19 in Correctional and Detention Facilities”]; Ex. 15 (Interim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Centers for Disease Control and
Prevention, https://web.archive.org/web/20201006113319/https://www.cdc.gov/coronavirus/2019-ncov/community/
correction-detention/guidance-correctional-detention html (July 22, 2020 edition as archived on October 6, 2020))
[hereinafter, “Interim Guidance”]; Beyrer Decl. at 6–8; 13–14; 16–17.
45
    See COVID-19 in Correctional and Detention Facilities.
46
    See Beyrer Decl. at 5, 10, 13, 25.
47
    See id. at 5–7, 9, 13.

                                                     - 18 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 18 of 89
       movement creates an ever-present risk that persons, including asymptomatic carriers, will

       carry the virus in and out of those facilities, spreading infection and triggering outbreaks.

58.    In addition, prisons are at an increased risk for the rapid spread of an infectious disease—

       like COVID-19—because of the high number of people with chronic, often untreated,

       illnesses housed in a setting with minimal levels of sanitation, limited access to personal

       hygiene, limited access to medical care, and limitations on physical distancing.48

59.    As the chart below illustrates, health conditions that make COVID-19 particularly dangerous

       are more prevalent in the incarcerated population than in the general public.49




48
    See generally I.A. Binswanger et al., Prevalence of Chronic Medical Conditions Among Jail and Prison Inmates
in the USA Compared With the General Population, 63 J. Epidemiology & Community Health 912 (2009) (concluding
that incarcerated people in the U.S. had a higher burden of most chronic medical conditions than the general
population, even adjusting for sociodemographic differences and alcohol consumption); see also Letter from Faculty
at Johns Hopkins School of Medicine, School of Nursing, and Bloomberg School of Public Health to Hon. Larry
Hogan, Gov. of Maryland (Mar. 25, 2020), https://cutt.ly/stERiXk; Beyrer Decl. at 6–7, 9, 13.
49
    Peter Wagner & Emily Widra, No Need to Wait for Pandemics: The Public Health Case for Criminal Justice
Reform, Prison Policy Initiative (Mar. 6, 2020), https://cutt.ly/7tJXmlC (color in chart adjusted); see also Beyrer Decl.
at 9 (“Prison and jail populations are at additional risk due to high rates of chronic health conditions among these
people, estimated at more than 38% of people in correctional custody nationally.”)

                                                         - 19 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 19 of 89
60.   In addition to Dr. Chris Beyrer (whose declaration is attached at Exhibit 29), multiple public

      health experts, including Dr. Gregg Gonsalves,50 Dr. Ross MacDonald,51 Dr. Marc Stern,52

      Dr. Oluwadamilola T. Oladeru, Dr. Adam Beckman,53 Dr. Homer Venters,54 the faculty at

      Johns Hopkins schools of nursing, medicine, and public health,55 and Dr. Josiah Rich56

      strongly caution that incarcerated people are likely to face serious, even grave, harm due to

      the COVID-19 outbreak.

61.   The CDC and WHO have also identified prisons as especially susceptible to rapid outbreaks

      of infection due to close person-to-person contact among large, confined populations.57

      According to the CDC:

      ● Environments like prisons “heighten[] the potential for [COVID-19] to spread once

           introduced”;

      ● “Many opportunities exist for [COVID-19] to be introduced into a correctional or

           detention facility, including daily staff movements”;

      ● “Options for medical isolation for people with COVID-19 are limited”;

      ● Incarcerated people “may hesitate to report symptoms of COVID-19 . . . due to co-pay

           requirements . . . and fear of isolation”;


50
    Kelan Lyons, Elderly Prison Population Vulnerable to Potential Coronavirus Outbreak, Connecticut Mirror (Mar.
11, 2020), https://cutt.ly/BtRSxCF.
51
    Craig McCarthy & Natalie Musumeci, Top Rikers Doctor: Coronavirus ‘Storm is Coming,’ New York Post (Mar.
19, 2020), https://cutt.ly/ptRSnVo.
52
    Marc F. Stern, MD, MPH, Washington State Jails Coronavirus Management Suggestions in 3 “Buckets,”
Washington Assoc. of Sheriffs & Police Chiefs (Mar. 5, 2020), https://cutt.ly/EtRSm4R.
53
    Oluwadamilola T. Oladeru, et al., What COVID-19 Means for America’s Incarcerated Population – and How to
Ensure It’s Not Left Behind (Mar. 10, 2020), https://cutt.ly/QtRSYNA.
54
    Madison Pauly, To Arrest the Spread of Coronavirus, Arrest Fewer People, Mother Jones (Mar. 12, 2020),
https://cutt.ly/jtRSPnk.
55
    Letter from Faculty at Johns Hopkins School of Medicine, School of Nursing, and Bloomberg School of Public
Health to Hon. Larry Hogan, Gov. of Maryland (Mar. 25, 2020), https://cutt.ly/stERiXk.
56
    Amanda Holpuch, Calls Mount to Free Low-risk US Inmates to Curb Coronavirus Impact on Prisons, The
Guardian (March 13, 2020 3:00 p m.), https://cutt.ly/itRSDNH.
57
    See Interim Guidance.

                                                     - 20 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 20 of 89
      ● “Incarcerated/detained persons and staff may have underlying medical conditions that

          increase their risk of severe illness from COVID-19”; and

      ● Incarcerated persons have limited ability to “exercise disease prevention measures (e.g.,

          frequent handwashing)” due to restrictions put in place by many prison facilities.58

62.   Among the specific recommendations from the CDC for mitigating the risk of COVID-19—

      tailored to the prison realities—is the implementation of distancing strategies to increase

      physical space between incarcerated people—“ideally 6 feet between all individuals,

      regardless of symptoms.”59 According to the CDC, distancing is “a cornerstone of reducing

      transmission of . . . COVID-19.”60            Distancing strategy includes reassigning and/or

      rearranging bunks to provide more space, enforcing increased space between people in

      common areas, staggering recreation times, and staggering meals.61

63.   The CDC also recommends, among other things: (i) individually quarantining and medically

      monitoring close contacts of confirmed COVID-19 cases—including testing;62 (ii) daily

      temperature checks in housing units where COVID-19 cases have been identified;63 (iii) face

      mask requirements for all individuals showing symptoms of COVID-19;64 (iv) immediately

      placing symptomatic individuals into individual medical isolation that is “distinct from

      punitive solitary confinement” and ensuring that they “receive[] regular visits from medical




58
    Interim Guidance.
59
    Id. (emphasis added).
60
    Id.
61
    Id.; Beyrer Decl. at 25.
62
    COVID-19 in Correctional and Detention Facilities – United States, February-April 2020 at 19.
63
    Id. at 22.
64
    Id. at 15–16. CDC also recommends encouraging all staff and incarcerated people to wear masks “as much as
safely possible.” Interim Guidance.

                                                   - 21 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 21 of 89
       staff”;65 (iv) actively encouraging staff to stay home when sick;66 and (v) frequent and

       thorough cleaning and disinfection of surfaces, objects, and areas.67

64.    Jail administrators in Washington County, Oregon;68 Cuyahoga County, Ohio;69 Los

       Angeles, California;70 San Francisco, California;71 Jefferson County, Colorado;72 and the

       state of New Jersey,73 among others, have concluded that widespread jail release is a

       necessary and appropriate public health intervention.74                    These non-judicial avenues

       underscore the importance of release.

III. COVID-19 Has Spread Rapidly at Butner

65.    Butner is a complex of BOP facilities—FMC Butner, Butner Low, FCI Butner Medium I

       (“Medium I”), and FCI Butner Medium II (“Medium II”)—collectively housing

       approximately 3,974 men.75


65
    Id. (emphasis added); Interim Guidance. CDC defines “medical isolation” as “confining a confirmed or suspected
COVID-19 case (ideally to a single cell with solid walls and a solid door that closes), to prevent contact with others
and to reduce the risk of transmission.” COVID-19 in Correctional and Detention Facilities – United States,
February-April 2020 at 4.
66
    Interim Guidance.
67
    Id. at 9.
68
    KATU, Washington Co. Jail Releases Inmates to Meet Social Distancing Guidelines, KCBY (April 28, 2020),
https://kcby.com/news/local/washington-co-jail-releases-inmates-to-meet-social-distancing-guidelines.
69
    Scott Noll, Cuyahoga County Jail Releases Hundreds of Low-Level Offenders to Prepare for Coronavirus
Pandemic (March 20, 2020 6:04 p.m.), https://cutt.ly/CtRSHkZ.
70
    Alene Tchekmedyian, More L.A. County Jail Inmates Released Over Fears of Coronavirus Outbreak, L.A. Times,
(March 19, 2020 6:55 p m.), https://cutt.ly/ltRSCs6.
71
    Megan Cassidy, Alameda County Releases 250 Jail Inmates Amid Coronavirus Concerns, SF to Release 26, San
Francisco Chronicle (March 20, 2020), https://cutt.ly/0tRSVmG.
72
    Jenna Carroll, Inmates Being Released Early from JeffCo Detention Facility Amid Coronavirus Concerns, KDVR
Colorado (March 19, 2020 2:29 pm.), https://cutt.ly/UtRS8LE.
73
    Erin Vogt, Here’s NJ’s Plan for Releasing Up to 1,000 Inmates as COVID-19 Spreads (March 23, 2020),
https://cutt.ly/QtRS53w.
74
    Internationally, governments and jail staff have recognized the threat posed by COVID-19 and released large
numbers of detained persons. For example, France released approximately one-seventh of its total prison population.
Benjamin Dodman, As France Releases Thousands, Can Covid-19 End Chronic Prison Overcrowding?,
FRANCE24.COM (April 27, 2020), https://www.france24.com/en/20200427-as-france-releases-thousands-can-covid-
19-end-chronic-prison-overcrowding. In Iran, more than 85,000 people were released from jails to curb the spread of
coronavirus. Morning Edition, Iran Releases 85,000 Prisoners But Not Siamak Namazi, NPR (March 18, 2020),
https://www npr.org/2020/03/18/817606513/iran-releases-85-000-political-prisoners-but-not-siamak-namazi.
75
    See Population Statistics: Inmate Population Breakdown, Federal Bureau of Prisons,
https://www.bop.gov/mobile/about/population_statistics.jsp (last updated October 22, 2020) (showing populations for

                                                        - 22 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 22 of 89
66.   Butner has experienced one of the worst COVID-19 outbreaks of any BOP facility.

67.   At the end of March 2020, BOP reported that two incarcerated people at Butner had COVID-

      19. By April 10, BOP reported that 60 incarcerated people at Butner had it. By April 13,

      four people at Butner had died of COVID-19. By the end of April, more than 200 people at

      Butner had COVID-19.

68.   In the first half of May, the reported active cases dropped below 100, but then came roaring

      back to more than 600 active cases by mid-June.

69.   Twenty-six people held at Butner have died from COVID-19—more than twice as many as

      at any other BOP facility and one-fifth of all the deaths in the BOP.76 The most recent death

      was a man who had COVID-19 in June and apparently contracted it again near the end of

      the summer, dying from it on September 17, 2020.77

70.   So far, nearly a quarter of the total population of incarcerated people at Butner (at least 900)

      and 81 staff members have tested positive for the virus.78

71.   Although the number of reported current infections has declined in the last couple of months,

      there continue to be a steady stream of cases, demonstrating that the virus remains circulating

      at Butner. Further, Defendants are progressively opening the facility without taking the

      precautions necessary to prevent a resurgence. As demonstrated earlier this year, the number

      of infected people can grow exponentially and rapidly, with deadly consequences.




Butner Low FCI (970), Butner Medium I FCI (591), Butner Medium II FCI (1,389), and Butner FMC (816). FCI
Butner Medium I also houses another 146 men in an adjacent minimum-security satellite camp. Id.
76
    COVID-19 Coronavirus: COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last
visited Oct. 19, 2020) [hereinafter, “COVID-19 Cases”].
77
   COVID-19 Cases.
78
    Id.

                                                   - 23 -

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 23 of 89
IV.   Defendants’ Actions – and Inaction – Put People Incarcerated at Butner at a Very High
      Risk

72.   Butner’s housing conditions make it impossible for incarcerated people to physically

      distance.

73.   The increased risks of the prison layout are exacerbated by the presence of a large number

      of people housed at the prison with disabilities and who are otherwise medically vulnerable.

74.   Despite the high risk, Defendants have tested too few people at Butner, too infrequently, and

      too late. What is more, even where Defendants conducted widespread testing in a housing

      unit or facility, they failed to separate people who tested positive from those who tested

      negative for several days after receiving the test results. In the meantime, Defendants forced

      potentially COVID-positive and COVID-negative incarcerated persons to continue sleeping,

      receiving meals, picking up medications, and conducting other day-to-day activities in close

      proximity to one another without the ability to physically distance.

75.   Screening for symptoms has also been sporadic and ineffectual.             Whether a person

      incarcerated at Butner will be removed from other incarcerated people due to potential

      COVID status appears to be determined solely by whether the person has a high temperature.

      Staff at Butner occasionally have checked the temperatures of all people in a housing unit,

      but even then, Defendants inconsistently asked questions about other COVID-19 symptoms.

      If an incarcerated person suspected that he may be running a temperature, Defendants

      generally have required the person to request “sick call,” which requires a $2.00 co-pay. In

      some—but not all—cases, Defendants checked temperatures for men who were required to

      leave their unit for work assignments or hospital visits outside Butner.

76.   Defendants have failed to implement cleaning and disinfection procedures to adequately

      protect the men housed at Butner.


                                               - 24 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 24 of 89
77.   Rather than take established measures to stop the spread of the virus, around the beginning

      of April 2020, Butner purported to “lockdown.” This lockdown had a number of adverse

      effects—described more fully in the sections that follow—such as:

      ● People housed in facilities other than the FMC with serious medical conditions who

           ordinarily would have been treated at the FMC could no longer go there, so they did not

           receive necessary medical treatments.

      ● People housed in celled units could leave their units only during certain times.

           Therefore, large groups of people were required to use the showers, phones, and

           computers in a short time period, concentrating the use of these facilities and ensuring

           that people congregated in these confined areas.

      ● BOP placed people believed to have COVID-19 in solitary confinement cells known as

           the Special Housing Unit (“SHU”). The SHU is not medical isolation;79 rather, it is

           essentially punitive solitary confinement, with some reporting that those placed in the

           SHU were denied access to necessary medications, phone usage, and/or hot water.

           Further, because of the SHU’s punitive nature, some incarcerated people who were sick

           reportedly concealed their conditions as long as they could to avoid being sent to the

           SHU, demonstrating that the BOP policy increased the likelihood of spreading the illness

           within the facility. As early as March, Defendants knew that their policy of placing

           symptomatic people into the SHU resulted in people hiding their symptoms to avoid

           placement in the SHU.80




79
   See, e.g., Beyrer Decl. at 22–24 (describing medical isolation).
80
   Declaration of Mary Strassel, Hallinan v. Scarantino, 5:20-hc-02088-FL (E.D.N.C. June 3, 2020), ECF 37-11 at
11-12.

                                                    - 25 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 25 of 89
       ● During the lockdown, meals and medicines were delivered to housing units in most

            facilities at Butner. As a result, people in dormitory-style housing units had to line up in

            confined spaces multiple times a day to receive their meals and medications.

78.    When people do get sick with COVID-19, treatment is almost non-existent. In some cases,

       staff check vital signs and give Tylenol. In others, there is not even that level of care and

       monitoring. Individuals who test positive for COVID-19 should have increased access to

       medical personnel who consistently check on those individuals, not limited medical

       treatment.81

79.    Although Butner has an FMC, BOP generally leaves people in their respective Butner

       facility until they are already experiencing respiratory failure. Only then do Defendants

       transfer them to a hospital.82

80.    As described in further detail below, Defendants’ actions put all people who are incarcerated

       at Butner at substantial risk of serious harm.

81.    Additionally, Defendants have failed to make reasonable modifications for people at Butner

       whose disabilities put them at a heightened risk from the virus. Defendants have not ensured

       that people with disabilities can access food, medicine and medical treatment, recreation,

       housing, or communications on an equal basis with the other people housed at Butner.

       Because there have been no modifications made for them, in order to access these programs,

       services and activities, the Disability Subclass must subject themselves to an increased risk

       of serious illness and death to access these programs, services, and activities.83


81
   Beyrer Decl. at 23.
82
   See, e.g., Ex. 5 (Press Release, Inmate Death at FCI Butner I, U.S. Dep’t of Justice Federal Bureau of Prisons (Apr.
13, 2020), https://www.bop.gov/resources/news/pdfs/20200413_3_press_release_butner.pdf (“John Doe, went into
respiratory failure at the Federal Correctional Institution (FCI) Butner I . . . . He was evaluated by institutional medical
staff and transported to a local hospital for further treatment and evaluation.”)).
83
    See generally Beyrer Decl.

                                                           - 26 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 26 of 89
82.    These conditions and risks are known to Defendants.

        A.       FMC Butner

83.    FMC Butner is a federal medical center that houses men designated as Care Level 4.84 This

       is the highest level of healthcare need in the BOP.85

84.    Patients at Care Level 4 “require services available only at a BOP Medical Referral Center,

       which provides significantly enhanced medical services and limited inpatient care.”86

       Examples of conditions that result in a Care Level 4 are: “Cancer on active treatment,

       dialysis, quadriplegia, stroke or head injury patients, major surgical treatment, and high-risk

       pregnancy.”87

85.    FMC Butner provides specialized services in all areas of medicine and is BOP’s primary

       referral center for oncology, chemotherapy, and radiation therapy.88

86.    FMC Butner also manages a broad range of subacute and chronically ill incarcerated men.89

87.    The fifth floor of the FMC houses patients who are extremely ill, including those on hospice

       care. The fourth floor houses patients undergoing treatment for cancer. The third floor

       houses patients who are having ambulatory surgeries. The second floor houses patients who

       are seriously mentally ill for psychiatric care.

88.    Most of the men who are housed in FMC Butner live in two-person cells.




84
    See Bureau of Prisons: Better Planning and Evaluation Needed to Understand and Control Rising Inmate Health
Care       Costs,    United      States    Government      Accountability      Office,    64     (June     2017),
https://www.gao.gov/assets/690/685544.pdf ; PREA Audit Report at 2. The FMC houses people at Care Level 4 for
medical and mental health reasons.
85
    Care Level Classification for Medical and Mental Health Conditions or Disabilities, Federal Bureau of Prisons,
2–3 (May 2019), https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf.
86
    Id. at 3.
87
    Id.
88
    Id.
89
    Bureau of Prisons: Better Planning and Evaluation Needed to Understand and Control Rising Inmate Health Care
Costs, United States Government Accountability Office, 64 (June 2017) https://www.gao.gov/assets/690/685544.pdf.

                                                      - 27 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 27 of 89
89.   The fourth floor, for patients receiving cancer treatment, is divided into four units of roughly

      60 people each. The residents of each unit must all share two phones.

90.   Some cells on the fourth floor of the FMC share ventilation systems such that individuals in

      one cell can hear those in the cell next to them when they speak or cough.

91.   On the third floor, prior to the lockdown, people were allowed out of their cells from 6:00

      a.m. until 9:00 p.m. There are two phones for each side of the third floor. When patients

      are allowed out of their cells, the phones are used fairly constantly.

92.   COVID-19 was first reported at the FMC at the end of March 2020 and the FMC was locked

      down around that time.90

93.   Shortly thereafter, in April 2020, the BOP informed people housed in the FMC that there

      were cases of COVID-19 on the second and fifth floors of the FMC.

94.   Movement of patients and incarcerated people who live in the Cadre unit (“Cadre workers”)

      between areas of the FMC continued during the lockdown, despite the presence of COVID-

      19 within the facility.

95.   For at least two months, Defendants housed—purportedly for purposes of quarantining—

      some people who transferred into Butner on the fourth floor of the FMC, where the residents

      are immunocompromised due to cancer treatment.

96.   Cadre workers move from floor to floor picking up and distributing laundry, food trays, and

      commissary. People who worked on the fourth floor of the FMC distributed food and

      medicine to both the cancer patients and those people in quarantine.

90
   Ex. 16 (Mar. 30, 2020 Screenshot of BOP COVID-19 Cases from BOP Coronavirus Resource Page as archived by
the Internet Archive on April 15, 2020). When BOP first reported COVID-19 at FCC Butner, it reported all cases at
the FMC. See id. (reporting two cases at the FMC), see also Ex. 17 (April 1, 2020 Screenshot of BOP COVID-19
Cases from BOP Coronavirus Resource Page as archived by the Internet Archive on April 15, 2020) (reporting nine
cases at the FMC). By April 5, BOP started disaggregating the cases of COVID-19 at Butner by facility. Ex. 18
(April 6, 2020 Screenshot of BOP COVID-19 Cases from BOP Coronavirus Resource Page as archived by the Internet
Archive on April 15, 2020) (reporting seven cases at the Low, one case at the FMC and three cases at Medium 1).

                                                     - 28 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 28 of 89
97.   Defendants also quarantined people on the third floor of the FMC, including people who

      were symptomatic, had been tested, and were awaiting their test results.

98.   In early July, the BOP relaxed the lockdown of the FMC. Defendants permitted people to

      come out of their cells into the dayroom area two days a week to use the phone, get ice and

      hot water, and, on one day a week, use the computer. They were also allowed to go outside

      for recreation two days a week for an hour.

99.   After the lockdown was relaxed, people lined up to use the phones and computers.

      Defendants did not require physical distancing at the computers in the FMC, or in the lines

      to use the phones and computers.

100. In late July 2020, BOP re-imposed the lockdown because there was another outbreak of

      COVID-19 on the second floor.

101. As of October 19, 2020, at least 17 people incarcerated at FMC Butner and 25 staff members

      have tested positive for COVID-19.

102. Defendants have not conducted widespread testing of people housed at the FMC. Generally,

      people have been tested only before leaving for an appointment outside Butner or if they had

      certain COVID-19 symptoms.

103. Defendants’ cleaning and disinfecting practices at the FMC have been inadequate. For

      example, during the 78 days from March 13 to May 29, the third, fourth, and fifth floors of

      the FMC were cleaned approximately 30 times and there was no additional cleaning for

      “high touch” areas.91

104. Critically, the serious problems posed by Defendants’ response (or lack thereof) to COVID-

      19 do not come solely from the infection itself. As part of Butner’s response to COVID-19,


91
  See Butner FMC Sanitation Log, Hallinan et al. v. Scarantino et al., No. 5:20-HC-02088-FL (M.D.N.C.), Dkt. No.
40-4.

                                                     - 29 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 29 of 89
     medical visits and treatments at FMC Butner for existing serious chronic illnesses have been

     severely curbed or halted for people residing in other parts of Butner. For example:

     ● Plaintiff Ross was supposed to be transferred to the FMC to have a port placed and to

         begin dialysis. The procedure has not yet occurred and he continues to suffer from the

         effects of his failing kidneys.

     ● Plaintiff Riddick was supposed to have stitches in his eye removed in February following

         a cornea implant; however, as of September, all of his stitches have still not been

         removed.

     ● Plaintiff Hallinan is supposed to have treatments for bladder cancer at the FMC every

         four to six months to prevent recurrence. His last treatment was in early January 2020.

105. There are approximately 120 people housed in the Cadre Unit, a dormitory-style unit in the

     FMC where incarcerated people who work in the FMC live. The unit has cubicles that are

     roughly 6 feet by 9 feet. The cubicles are separated by walls about six feet high and house

     two or three people each.

106. The Cadre Unit has communal phones and computers that can only be used after waiting in

     lines, and a shared TV room and restroom facilities where it is impossible for people to

     maintain physical distance from one another.

107. Some men in the Cadre Unit work jobs that require them to travel to other units within the

     FMC, such as those who work in the Inmate Companion Program, through which they assist

     FMC nurses with incarcerated or committed patients who cannot care for themselves. Some

     of the men in the Cadre Unit are responsible for picking up and distributing laundry,

     commissary orders, and food trays for patients. People who do these jobs move from cell to

     cell, and from floor to floor.



                                             - 30 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 30 of 89
        B.       Butner Low

108. Butner Low92 is a low-security federal correctional institution.

109. A primary function of Butner Low is to house individuals designated as Care Level 3.93

      These men “have complex, and usually chronic, medical or mental health conditions and

      who require frequent clinical contacts to maintain control or stability of their condition, or

      to prevent hospitalization or complications, . . . [such as] [c]ancer in partial remission,

      advanced HIV disease, severe mental illness in remission on medication, severe congestive

      heart failure, and end-stage liver disease.”94 In other words, Butner Low houses a large

      number of medically vulnerable and disabled people, including several Plaintiffs.

110. Butner Low contains eight dormitory-style units, each with a capacity of about 150 men.

111. The housing units are large, open rooms divided into cubicles. The cubicles are about 10

      feet by 7 feet, with walls about 5 to 6 feet high. The photo below, published by the

      Associated Press, purports to show a dorm with cubicles at Butner Low.




92
    Butner Low is sometimes referred to as “LSCI Butner.”
93
    PREA Audit Report, at 2.
94
    Care Level Classification for Medical and Mental Health                      Conditions   or   Disabilities,
https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf., at 5.

                                                     - 31 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 31 of 89
112. Most cubicles house two or three people, though a small number house only one, often due

     to wheelchairs. There is only about a 4 foot by 4 foot space, if that, to move around in the

     cubicles.

113. Because of the cubicle arrangement, most people housed in Butner Low sleep within six feet

     of several other people. In other words, the hundreds of men in Butner Low—many of them

     elderly, medically vulnerable, or disabled—spend several hours every night within the

     CDC’s suggested minimum physical distancing zone.

114. Like all facilities in the complex, due to the COVID-19 outbreak, Butner Low was on

     lockdown from late March or early April through sometime in July 2020, meaning

     Defendants curtailed certain normal activities.

115. During the lockdown, people requiring medication had to line up at one or more of three

     daily “pill calls.” Defendants did not require people to physically distance in the pill line.

     Sometimes the lines had as many as 60 people in them. Thus, every day—and sometimes



                                              - 32 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 32 of 89
      more than once a day—Defendants forced medically vulnerable people to stand in very close

      proximity to one another for extended periods of time to receive their medications.

116. The same medical staff conducted multiple pill calls per shift across multiple housing units,

      and they did not change protective gear, disinfect equipment, or otherwise decontaminate

      themselves as they moved from unit to unit.

117. Defendants did not make reasonable accommodations to allow members of the Disability

      Subclass, all of whom are at increased risk of suffering severe illness from exposure to

      COVID-19, to safely obtain their medication without increased exposure to COVID-19.

      Instead, members of the Disability Subclass were forced to choose between not receiving

      their medication or lining up with dozens of other people in close proximity to one another,

      thereby increasing their exposure to this deadly disease.

118. During the height of the lockdown, the situation was similarly grim at mealtime. From April

      through sometime in July 2020, those housed in Butner Low were forced to line up in their

      housing units, with only one to two feet between one another, to receive their meals. In at

      least one case, Defendants made men from one unit line up with men from another unit,

      substantially defeating any intended purpose behind the staggered meal-time process.

      Defendants did not make reasonable accommodations to allow members of the Disability

      Subclass, all of whom are at increased risk of suffering severe illness from exposure to

      COVID-19, to safely obtain their meals without increased exposure to COVID-19. Instead,

      Defendants forced them to choose between eating or lining up with dozens of other people

      in close proximity to one another, thereby increasing their exposure to this deadly disease.

119. The current process at mealtime similarly requires close contact with others. For some

      meals, the men of each unit are required to walk to the kitchen to receive their meals and



                                               - 33 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 33 of 89
     walk back to the unit—all in a single-file line. For other meals, they line up in their housing

     unit to receive the meals at the front of the unit.

120. Likewise, access to phones and computers is problematic, with people densely packed in

     lines for extended time periods. Plaintiffs report that the six to eight phones shared in each

     unit—which are in regular use—are about two feet apart and are not disinfected between

     uses. People wait in line for about 30 to 60 minutes to use the phone. Computers are also

     within a few feet of one another, and in regular use. In some housing units, there is a spray

     bottle and rag by the phones and computers available for people to use. However, because

     there are lines of people waiting, if someone chooses to use it, they cannot leave the

     disinfectant on for ten minutes, as is required for it to kill the virus.

121. Moreover, Defendants have not adequately instructed the incarcerated people on the use of

     the anti-viral disinfectant. In some housing units, a notice was posted in early August

     informing people of the need to let the disinfectant sit for ten minutes. Defendants have not

     made reasonable accommodations for members of the Disability Subclass to be able to safely

     use the phones, computers, and/or other communal resources. The policy of not taking

     measures to allow people incarcerated at Butner to safely use phones, computers, and/or

     other communal resources affects people with disabilities more harshly than those without.

122. People housed in Butner Low share a small number of toilets, showers, and sinks across the

     entire housing unit. The fixtures are all within three feet of each other, meaning that people

     are in very close contact with one another in the bathroom areas. Cleaning supplies are not

     made readily available. The soap and chemicals used to clean the bathrooms are routinely

     diluted with water.




                                                 - 34 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 34 of 89
123. Once again, Defendants have failed to make reasonable accommodations for the Disability

      Subclass to use restroom and bathing facilities without increasing their risk of exposure to

      COVID-19.

124. TV rooms were closed during the height of the lockdown, but according to some Plaintiffs,

      the TVs were on and visible from an area just outside the computer room. People gathered

      closely together outside the computer room to watch the TVs. Because the TV rooms were

      closed, people used the common area for other purposes, like as a makeshift seating area for

      playing games.    Notably, because the lockdown allowed for limited opportunities to

      exercise, people exercised in the common area, leading to more close contact with others.

125. The TV rooms were reopened in July. Originally, there were 80 chairs in the TV rooms.

      After the lockdown, there were only supposed to be 25 chairs in the TV rooms. Some chairs

      were removed at first, but they were brought back.

126. The TV rooms are often crowded, and physical distancing is not enforced.

127. In late August, the people in one of the housing units in Butner Low were informed that there

      was going to be an inspection. In connection with the inspection, they needed to remove the

      extra chairs from the TV room until 4:00 p.m., when the visitors were there. After the

      visitors left, they were told that they could bring the extra chairs back into the TV room.

      Others received similar instructions to clean up, go to their units, and wear their masks when

      visitors arrived. After the visitors left, physical distancing and mask wearing were no longer

      enforced.

128. Some Plaintiffs report being given cloth masks. Some do not fit. Some are made of material

      so thin it is translucent. If masks are damaged or lost, Defendants do not provide a way to

      repair or replace them. The BOP has not given Plaintiffs gloves.



                                               - 35 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 35 of 89
129. BOP inconsistently enforces the requirement to wear masks. Not all staff wear masks. Some

     incarcerated people also do not wear their masks.

130. Many people have frequent contact with people from other housing units. Work details in

     housing facilities, laundry, the commissary, food service, and safety and recreation all

     include men from multiple housing units.

131. Butner Low has a Federal Prison Industries (“UNICOR”) operation where people from

     different housing units work. At some points during the last six months, in one housing unit,

     at least 24 people were going to their jobs with UNICOR where they worked with people

     from other housing units. Similarly, people worked in the kitchen with people from other

     housing units.

132. A man in one housing unit was an orderly assigned to clean the SHU, where some people

     who had COVID-19 were housed. This orderly would then come back to the housing unit

     where he lived.

133. A man in another housing unit had a job cleaning personal protective equipment used by

     sick people in other housing units, meaning he came into frequent contact with items used

     by people with COVID-19.

134. Currently, correctional officers and other staff move between housing units where some have

     COVID-19 and some do not. For example, during count, the officers in one housing unit

     help the officers in another, and vice versa.

135. Men from different housing units also intermingle during recreation time. For example, six

     or seven days a week, men from at least two different units take photos of individuals from

     all eight housing units. The photographers and subjects do not wear masks, even when

     standing shoulder-to-shoulder to view the photos on screens.



                                               - 36 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 36 of 89
136. People from different housing units also intermingle when seen by medical staff. Men called

        to medical from one unit often arrive to find men from another unit still waiting to be seen.

        Medical staff do not consistently change their personal protective equipment between

        patients or between units.

137. Defendants do not conduct routine temperature checks to identify feverish people.

138. Where temperature checks previously occurred, they were sporadic, ineffectual, and

        inconsistent across units. For example, on one housing unit, Wake A, medical staff took

        everyone’s temperature every day for about a week at the beginning of the lockdown in early

        April, then again on May 11 or 12, and then three times during the last week of May. Outside

        of those times, a person had to request a sick call to get a temperature check—which costs

        $2.00. In another housing unit, there was a single temperature check around May 7. People

        leaving their housing units for jobs were supposed to be checked for a fever each time they

        left, but the checks happened only occasionally.

139. Making all these issues worse, Butner Low is at or over maximum capacity. The facility

        was designed to hold 992 people, but as of October 19, 2020, BOP reports that 999 men are

        housed there.95

140. All these conditions—crowding in already tight quarters; shared use of limited facilities with

        frequent close contact; lengthy, daily line-up requirements; inconsistent mask use amongst

        staff and incarcerated people; and limited testing and screening—created the extraordinarily

        dangerous conditions that made the COVID-19 outbreak at Butner Low fully foreseeable.




95
     See Population Statistics: Inmate Population Breakdown,
     https://www.bop.gov/mobile/about/population_statistics.jsp.

                                                       - 37 -

              Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 37 of 89
141. At the beginning of May 2020, roughly one month after COVID-19 was first reported at

      Butner, 27 incarcerated people at Butner Low had tested positive for the virus.96 None had

      died.

142. About a month later, by May 31, 2020, 180 people housed at Butner Low had tested positive,

      of whom four had died and 39 had reportedly recovered.97 One of the men who died had

      informed staff that he was not feeling well, had trouble breathing, and could not eat, but staff

      did not remove him from his unit because he had no fever. He died of COVID-19 days later

      after going into respiratory failure.98

143. On or around June 1, 2020, Defendants tested everyone housed in the Low.

144. Over the ten following days, Defendant BOP reported increasing numbers of people testing

      positive at Low:

      ● June 3: BOP reports 418 people have tested positive;99

      ● June 7: BOP reports 587 people have tested positive;100

      ● June 8: BOP reports 670 people have tested positive;101

      ● June 9: BOP reports 676 people have tested positive;102 and




96
    Ex. 19 (May 1, 2020 Screenshot of the Federal Bureau of Prisons’ COVID-19 website at
    https://www.bop.gov/coronavirus/index.jsp).
97
    Ex. 20 (May 31, 2020 Screenshot of the Federal Bureau of Prisons’ COVID-19 website at
https://www.bop.gov/coronavirus/index.jsp).
98
    See Press Release, Inmate Death at FCI Butner (Low), U.S. Dep’t of Justice Federal Bureau of Prisons (May 21,
2020), www.bop.gov/resources/news/pdfs/20200531_press_release_butner.pdf.
99
    Ex. 21 (June 3, 2020 Screenshot of the Federal Bureau of Prisons’ COVID-19 website at
https://www.bop.gov/coronavirus/index.jsp).
100
    Ex. 22 (June 7, 2020 Screenshot of the Federal Bureau of Prisons’ COVID-19 website at
https://www.bop.gov/coronavirus/index.jsp).
101
    Ex. 23 (June 8, 2020 Screenshot of the Federal Bureau of Prisons’ COVID-19 website at
https://www.bop.gov/coronavirus/index.jsp).
102
    Ex. 24 (June 9, 2020 Screenshot of the Federal Bureau of Prisons’ COVID-19 website at
https://www.bop.gov/coronavirus/index.jsp).

                                                     - 38 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 38 of 89
     ● June 10: BOP reports 696 people have tested positive.103

145. Despite the total number of COVID-positive cases at Butner rising by almost 100 cases per

     day between June 3 and June 9, Defendants waited until June 10—an entire week—before

     finally beginning to separate those who had contracted the virus as of June 1 from those who

     had not.

146. Between June 1, when people were tested, and June 10, when the facility was divided into

     positive and negative units, the staff failed to consistently check temperatures or monitor

     symptoms across the units in Low.

147. During this period, in some units, if a person got so sick that Defendants removed him from

     the unit, the BOP would evaluate the people in his cubicle, but not the people in adjacent

     cubicles.

148. On June 10, BOP identified over half the facility as having the virus. Based on the tests

     from June 1, 2020, Defendants divided the Low facility into housing units where people

     tested positive and housing units where people tested negative. This process took place over

     the course of about three days.

149. The so-called negative units were not disinfected between when people who had tested

     positive were moved out and when people who had tested negative were moved in.

150. In one of the units established as a negative unit, Granville A, three to four people were

     removed because they were sick. One man who had no symptoms was moved to a positive

     unit, suggesting that he was moved because of his test results.

151. After the housing units were divided between positive and negative units, temperatures were

     not checked and there was no symptom screening unless someone made a sick call.


103
    Ex. 25 (June 10, 2020 Screenshot of the Federal Bureau of Prisons’ COVID-19 website at
https://www.bop.gov/coronavirus/index.jsp).

                                              - 39 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 39 of 89
152. In the positive units, where everyone was believed to have COVID-19, for the first couple

      of weeks, there was no COVID-19 care or monitoring at all. Staff did not take people’s

      temperatures or check vital signs. Starting about the last week of June, medical staff began

      asking people in at least one of the positive housing units whether they had symptoms.

      Medical staff no longer making rounds to assess symptoms.

153. Between the positive and negative units, medical staff circulated with the pill cart, with the

      same staff conducting pill call for both positive and negative units.

154. Administration of tests for COVID-19 is inconsistent and has yielded inaccurate results.

      Some staff insert the nose swab into the sinus, and some insert it just inside the nostril.

155. In late July, one of the negative units was tested for COVID-19. Fourteen people tested

      positive and were taken to the SHU.

156. At least one person who tested negative was mistakenly assigned to a positive unit. He was

      moved to a negative unit weeks later, and was not quarantined in between.

157. BOP staff sent individuals who had been exposed to COVID-19 to negative housing units

      and failed to correct this problem before those individuals had the opportunity to interact

      with others within the negative unit.

158. Some people from positive units who have been determined to have recovered have been

      moved into negative units, but they have been assisted in making the moves by people still

      housed in the positive unit.

159. In many instances, adjacent units have different designations, so one is maintained as a

      positive unit, and the other as a negative unit. However, on multiple occasions, Defendants

      assigned only one officer to monitor both a positive unit and its adjacent negative unit—




                                                - 40 -

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 40 of 89
       leaving the doors separating the units unlocked to enable individuals to walk back and forth

       between the two units.

160. People within Butner Low who previously held or currently hold jobs at UNICOR have been

       reassigned to new units without first being screened or re-tested for COVID-19. As of

       October 15, 2020, BOP reports that one person housed in the Low has tested positive and

       that 620 have recovered.

161. However, from the end of May through mid-August, Defendants re-tested only those men

       who tested positive in May. Men who tested negative in May were not re-tested, even when

       other men in the same unit or even the same cubicle became seriously ill with COVID-19 or

       tested positive.

162. Some men within FCC Butner have tested positive for the virus more than once, with a

       negative test in between. In Butner Low, an older man with underlying conditions tested

       positive in June, then negative in July, then positive again in September at an outside

       hospital, where he died of COVID-19. Despite his negative test in early July, Defendants

       continued to house him in a unit with men who continued to test positive through at least

       mid-August.104

163. Defendants stopped testing the population at Butner Low by mid-August.

        C.       FCI Butner Medium I and Camp

164. FCI Butner Medium I is made up of a medium-security federal correctional institution and

       a minimum-security camp (“Camp”).




104
   See Press Release, Inmate Death at FCI Butner (Low), U.S. Dep’t of Justice Federal Bureau of Prisons (Sept. 17,
2020), https://www.bop.gov/resources/news/pdfs/20200917_press_release_bux.pdf.

                                                      - 41 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 41 of 89
165. As of October 15, more than 180 people incarcerated at FCI Butner Medium I and 30 staff

       members have tested positive for COVID-19. Nine people incarcerated in Medium I have

       died so far from the disease.105

                  1.      The Camp

166. BOP reports that 149 men are housed at the Camp.106 Many of the conditions at the Camp

       are substantially similar to those at Butner Low. For instance, the Camp has dormitory-style

       housing divided into shared cubicles that do not allow for physical distance from bunkmates.

167. Incarcerated people are moved among the four housing units within the Camp based on their

       current medical status. People who test positive for COVID-19 and are symptomatic are

       housed communally in the Hatteras East unit. Those who test positive and are asymptomatic

       are housed in Catawba East if they have been classified as care level 1 or 2, or Catawba West

       if classified as care level 3. Those who test negative are housed in Hatteras West.

168. The doors between the four units are unlocked, and men from different units frequently open

       the doors to speak with one another.

169. People in each Camp housing unit share a single bathroom with about four stalls, five

       showers, and five sinks. There is no hand sanitizer, and the soap sometimes runs out. People

       wait in line to use the toilets and sinks one right after the other.

170. People line up within two feet of each other to use the phones. People are permitted to clean

       the phones between uses, but no one is responsible for this job, and no disinfectant is

       provided. Some people attempt to clean phones between uses by wiping them on their

       clothes.


105
    COVID-19 Cases.
106
    See           Population           Statistics:             Inmate            Population               Breakdown,
https://www.bop.gov/mobile/about/population_statistics.jsp. (last updated October 15, 2020) (last visited October 19,
2020).

                                                       - 42 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 42 of 89
171. The TV room is always crowded, and people place chairs within six feet of one another to

     watch TV for long periods of time.

172. Men leave their housing units for meals and medication, which sometimes involves contact

     with men from other units. Entire housing units line up at the unit door for meals, and men

     from different units line up together for medication. As in Butner Low, people line up no

     more than two feet apart from one another.

173. Throughout the lockdown, men in the Camp continued to go to work at their jobs in the

     UNICOR operation at Medium I, the kitchen, commissary, warehouse, landscaping, or

     elsewhere, alongside people from other housing units. At some of these jobs, incarcerated

     people regularly come into contact with outside contractors or people making deliveries.

     Other jobs, such as landscaping, involve work in close proximity to men from other housing

     units on the recreation yard and officers who go to the hospitals and back. Men on work

     detail have their temperatures checked at the beginning of their shift, but are not monitored

     for any other symptoms of COVID-19. After their shifts, men on work detail have recreation

     time together before going back to their separate units.

174. On at least one occasion, a shift has been canceled when someone on the work detail tested

     positive for COVID-19. The next day, everyone was sent back to work.

175. Access to laundry has been reduced in the Camp during the pandemic. Defendants have

     eliminated two laundry days per week and cut in half the number of sheets and blankets the

     men can wash. The entire unit’s laundry is combined into one bin, which sits in the unit

     overnight before being washed together.

176. Everyone in the Camp is provided with a thin cloth mask, but mask-wearing is inconsistent

     and not enforced. No instructions have been provided on how to clean masks.



                                               - 43 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 43 of 89
177. Staff do not consistently wear masks. Some staff consistently do not wear masks, including

     one staff member whose mask is always pushed down around her neck, not covering her

     mouth or nose, while she works handling food for the men who live at the Camp.

178. In March 2020, the Camp Administrator held a town hall meeting with at least one housing

     unit, Hatteras East, during which she told people housed in that unit that they should not

     worry about the virus or masks. Additionally, the Assistant Warden told men in that unit

     that wearing a mask would result in a disciplinary write-up.

179. When people housed in the Camp have reported COVID-19 symptoms to BOP staff, they

     have been ignored, and people with symptoms (but no fever) have received no medical

     treatment.

180. For example, one man who suffers from a rare autoimmune disease passed out in his unit

     and was taken to see medical staff, who told him that he should drink more water before

     being returned to his unit in the Camp. Only after he passed out in his unit for a second time

     the following day did medical staff test him for COVID-19 and discover that he was positive.

181. Plaintiff Freeman told medical staff during a temperature check that he was experiencing

     loss of taste and smell, chills, night sweats, body aches, congestion, coughing, shortness of

     breath, and fighting to get out of bed. Because he did not have a fever, he was not taken out

     of his unit. He later tested positive for COVID-19. He was not taken to see a doctor, has

     not been re-tested for COVID-19, and has not seen a doctor since initially reporting his

     symptoms. He remains in his housing unit and continues to experience a persistent hacking

     cough and digestive issues, and he has woken up at night unable to breathe.

182. During a temperature check, Plaintiff Brown also reported his symptoms, which included

     fatigue, inability to eat, diarrhea, hot and cold sweats, dry throat, dry cough, and loss of taste



                                                - 44 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 44 of 89
     and smell. The nurse he spoke with wrote down his name and said someone would follow

     up with him, but no one ever did. He remained in his unit and had trouble getting out of bed

     for about two weeks. He never received pain reliever, fluids, a doctor’s visit, or any follow-

     up assistance from anyone on the medical or custodial staff. He continues to experience

     COVID-19 symptoms.

183. Plaintiff Brown was tested for COVID-19 only after a man in his unit died of the virus. The

     man had told staff more than once that he didn’t feel well, but he was not taken out of the

     unit. Not long after that, the man lost consciousness and hit his head on the sink. He was

     taken to the hospital, where he died of COVID-19.

184. Another sick man in Plaintiff Brown’s unit lost consciousness during a lockdown, and no

     officers or other staff were present. Plaintiff Brown helped fan the man and put a continuous

     positive airway pressure (“CPAP”) mask on him while other people in the unit pounded on

     the doors for help, but no one came. Ultimately, someone used an off-limits phone to call

     for outside help.    Medical personnel arrived about 45 minutes after the man lost

     consciousness.

185. Given the conditions at the Camp and inconsistent adherence to whatever policies BOP

     purports to have enacted to address COVID-19, it is unsurprising that the disease has spread

     rapidly throughout the Camp. As one person housed there explained:




                                              - 45 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 45 of 89
               I first heard of someone in my unit becoming sick and having to be
               removed in early April, after which it felt like a chain reaction within
               the camp. . . . [S]uddenly it seemed as if everyone in my unit was
               ill. . . . At night, I would hear coughing all throughout the unit. . . .
               My entire unit was tested for coronavirus on or around April 23,
               2020. We were not isolated or separated from one another in any
               way while we waited for results. On or around April 30, 2020, Dr.
               Beyer gathered our unit together and told us that the entire unit had
               tested positive for coronavirus. She also told us that as many as 80%
               of the entire Camp population tested positive for coronavirus, and
               that a large number of people testing positive for the virus had only
               mild or no symptoms.

186. Defendants are providing inadequate medical care for men with conditions other than

     COVID-19 during the pandemic, including underlying conditions that increase the risk of

     serious illness and death from COVID-19.

187. Plaintiff Maldonado, a kidney transplant recipient, has been prescribed a renal diet, weekly

     bloodwork to monitor his kidney, and visits to a nephrologist every six months. He has not

     received a renal diet, has not had weekly bloodwork since July, and has not seen the

     nephrologist since January. He has also been prescribed visits to the dermatologist every six

     months for his squamous cell carcinoma, but he has not been taken to the dermatologist in

     about a year. He is not receiving any other treatment. He has lost about 50 pounds since the

     summer and does not know why.

188. Plaintiff Maldonado has yet to be released despite the recommendations of his doctor and

     social worker, and despite his home plan being approved. Defendants’ explanations for

     denying his requests for release have included both that he is too sick to leave prison and too

     healthy to qualify for release. Although his medical condition is currently stable, his

     transplanted kidney has begun to fail. He understands from his doctor that the longer

     Defendants prevent him from accessing the care he needs, the more likely he is to lose his

     kidney.


                                                 - 46 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 46 of 89
189. The BOP houses men who are new arrivals or awaiting early release in makeshift spaces

     throughout the Camp, which have at various times included the chapel, classroom, and

     beside the pool tables in the indoor recreation area. These spaces are set up with cots, and

     physical distancing is not required. The doors to these makeshift housing spaces are not

     consistently locked, so men inside can open the doors and talk to people from other units on

     the recreation yard and elsewhere.

190. There is no shower in the makeshift housing spaces, so the men who live there use showers

     in the Catawba East and Hatteras West housing units. In the Hatteras West unit, the only

     safeguard against infection is a partial wall inside the bathroom installed by BOP staff to

     separate the people who are being quarantined from those who are not. Air flows freely

     from one side of the wall to the other. An orderly from the housing unit enters the bathroom

     after the men who are quarantined leave, cleans it, and then returns to the common area.

191. Men awaiting release sometimes spend months in these makeshift spaces. One man

     currently housed in quarantine was approved for release in May. Another has been in

     quarantine since he had a heart attack over the summer and was approved for release.

192. Defendants are not performing regular temperature checks in the Camp to identify people

     who have fevers and are not asking people if they have symptoms. Men in the Camp have

     not been offered flu shots.

193. However, men in the Camp are currently experiencing new symptoms of COVID-19,

     including coughing and chills in the Catawba West unit. The men in Catawba West have

     not been tested for the virus since their new symptoms began.

194. On October 18, a man from the Hatteras West unit who had previously tested positive for

     COVID-19 and recovered from it then tested positive for the virus for a second time. He



                                             - 47 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 47 of 89
       was taken to the SHU. The other men in his unit have not been tested for the virus and are

       now locked down in their unit together.107

                 2.       FCI Butner Medium I

195. Like Butner Low, Medium I houses men with health care needs classified as Care Level 3.108

196. At Medium I, people are housed in cubicle-style housing and celled units. The celled units

       generally hold two people per cell. Medium I houses approximately 579 people.

197. In the spring of 2020, there was a COVID-19 outbreak in Medium I.

198. Despite that outbreak, Defendants do not routinely check temperatures or consistently screen

       for symptoms of COVID-19.

199. After he was sick for about two weeks and experienced a fever of 105 degrees, Defendants

       placed Desmond Garrett, who is housed in Medium I, into quarantine on March 31. At that

       time, Mr. Garrett was having trouble breathing. He was given a COVID-19 test and placed

       in a cell in the SHU with another man, although neither of the two men had received their

       test results. The test results did not come back for five more days.

200. On March 24, Plaintiff Ross experienced COVID-19 symptoms and put in a sick call. He

       went to medical, was told he had the flu, and was sent back to his unit. On March 28, after

       a unit-wide temperature check, he learned that he had a fever and was taken to medical,

       where a nasal swab was administered. He was placed into quarantine the same day in the

       North Carolina unit, which is a celled unit. When he was placed into the unit, he had a



107
    Another man previously housed in Hatteras East, Ernest Rowland, died at the beginning of October. Mr. Rowland
had previously tested positive for COVID-19 and recovered. He was in his mid-60s and wheelchair-bound, and had
trouble breathing. In the days prior to his death, he had coughed up blood and had an abnormally high heartrate, of
which the doctors at the FMC were aware. It is unclear whether Mr. Rowland’s death was related to COVID-19.
108
    See FCC Butner Doctoral Psychology Internship 2019–2020 Brochure, Federal Bureau of Prisons, 11 (July 15,
2018), https://www.bop.gov/jobs/docs/BUX%20Brochure%202019-2020.pdf (“Additionally, Care Level Three
inmates (chronically mentally ill persons) who can function adequately on an outpatient basis are housed throughout
the complex.”).

                                                      - 48 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 48 of 89
      cellmate and neither of them had received their test results. They received the test results

      the following day; both were positive.

201. Currently, if Defendants determine a person needs to be isolated, BOP places the person in

      the celled North Carolina unit. People are not tested either when they are placed in isolation

      or when they are released from isolation. In general, people are released back to general

      population after 14 days in quarantine, though sometimes it is far less.

202. The lockdown was relaxed at Medium I in May or June 2020. After that, meals were brought

      to the housing units, and the men had to line up to receive their meals, three times a day.

      There are roughly 50 to 60 people in the lines. There is no physical distancing.

203. Similarly, since the lockdown was relaxed, pill call has been conducted in the housing units.

      The men who need medications must line up one or more times a day to receive their

      medications. The lines have 10 to 15 people in them. There is no physical distancing.

204. There are usually lines for the phones and computers. The phones are about five feet from

      each other. The computers are right to each other. Because they are in use most of the time,

      people using them are within five feet of other people. In the lines where people wait to use

      the phones and computers, people do not physically distance.

205. Since the COVID-19 lockdown in Medium I, healthcare for other conditions has also been

      extremely limited. For example, Plaintiff Ross’ ankles and stomach swell up about three

      times a month, and the swelling lasts from three days to one week, due to his kidney disease.

      Although Plaintiff Ross needs dialysis, BOP has told him that he cannot have that medical

      procedure yet due to COVID-19.

206. The cleaning and disinfecting protocols in Medium I are inadequate.




                                               - 49 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 49 of 89
207. For several weeks in June and July, the cells were sprayed down with a backpack sprayer

      once a week when people were outside in the recreation yard. This cleaning process stopped

      around mid-July.

208. The dayroom area is mopped down every two days with a mop. The backpack sprayer is

      not used for the dayroom area.

209. When disinfecting solutions are applied to phones, computers, or tables, they are not left on

      for ten minutes but are instead wiped off right away. Door handles, garbage bins, ice

      machines, water dispensers, and shared recreational items are not cleaned.

       D.      FCI Butner Medium II

210. Medium II is a medium security federal correctional institution.

211. Many people in Medium II are at high risk of serious illness or death from COVID-19.

212. People incarcerated in Medium II are housed in celled units of about 120 to 130 people, with

      one to four people per cell. Cells range from 8 feet by 8 feet to 8 feet by 12 feet, depending

      on the number of people housed in them. People housed in these cells sleep on bunk beds,

      and in four-person cells, the beds are about two feet apart in an “L” shape.

213. Medium II was on lockdown from late March or April to early July 2020. Since July 3, the

      restrictions in Medium II have been slowly loosened.

214. Other than during the lockdown, people housed in Medium II are out of their cells for most

      of the day, mingling with each other. There is no physical distancing.

215. Medium II is also home to the SHU, where some people with COVID-19 symptoms have

      been placed. The SHU is not medical isolation; it is typically used for administrative

      detention (such as inmate transfers) or disciplinary segregation.

216. Medium II has a UNICOR operation at which numerous people housed in Medium II work.

      Many people housed in Medium II have jobs with either UNICOR or a private contractor.

                                               - 50 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 50 of 89
       And, like men who work in the other UNICOR operations, they work side-by-side with men

       from other housing units.

217. Staff move between housing units. They also move into the community. At some point in

       May, one staff member informed an incarcerated person that he was responsible for watching

       three incarcerated people with COVID-19 at an outside hospital.

218. Medium II is overcrowded. BOP reports that 1,422 men are housed there,109 exceeding the

       facility’s maximum capacity of 1,152 people by approximately 23 percent.110

219. Each cell has a shared toilet and sink. People in each 120-person housing unit share about

       12 showers spaced about three feet apart.

220. Since the end of the lockdown, people housed in Medium II walk to the cafeteria each day

       for lunch. Only one housing unit at a time eats, but the cafeteria is not cleaned between each

       group of people.

221. As in other facilities, there are communal phones spaced a few feet apart; people stand in

       close proximity to each other in lines waiting for the phones. There is no physical distancing

       in these lines. An orderly cleans the phones twice a day, but the disinfectant is not left on

       for ten minutes. Incarcerated people can use personal items to wipe the phones between

       uses, but such items may not be clean themselves, and Defendants do not make readily

       available the supplies to disinfect the phones in between each use.

222. The Medium II computer room is similar to that in other parts of Butner: a common room

       where people sit shoulder-to-shoulder at computers that are constantly in use with groups of

       people waiting in close proximity for their turn.


109
           See         Population           Statistics:            Inmate          Population             Breakdown,
https://www.bop.gov/mobile/about/population_statistics.jsp. (last updated October 15, 2020) (last visited October 19,
2020).
110
    See PREA Audit Report, at 1.

                                                       - 51 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 51 of 89
223. Defendants have not provided any instruction or implemented any protocol for cleaning

     certain areas within Medium II. Those housed there are instead responsible for taking the

     initiative to clean the areas themselves. For instance, the laundry room and staircases are

     cleaned infrequently and only when an incarcerated person decides to clean them.

224. The dayroom tables are generally cleaned twice a day by an orderly. The cleaning solution

     is sprayed on and wiped off immediately.

225. Door handles do not get cleaned.

226. At the beginning of the outbreak of COVID-19, people housed in Medium II were provided

     very thin, ill-fitting, and poorly made cloth masks. They were not provided with any

     instruction as to how to properly wear and/or clean their masks. And, as in other facilities,

     not all staff wear masks.

227. Hand sanitizer has not been readily available in Medium II.

228. There has been no widespread testing for the virus in Medium II.

229. If a person in the unit feels sick, he typically must request a $2.00 sick call to get a

     temperature check. At best, temperature checks have been administered sporadically.

230. Defendants have taken some people with high enough temperatures or other symptoms to

     the SHU. Still, people taken to the SHU are not necessarily tested for COVID-19. One man

     was taken to the SHU at the beginning of the outbreak after he began experiencing flu-like

     symptoms, but he was not tested for COVID-19 before returning to Medium II. On

     information and belief, the men in the cells surrounding his were also not tested.

231. Individuals experiencing symptoms other than a fever are not evaluated or removed from

     their housing units. For instance, Plaintiff Riddick reported that he was coughing and

     sneezing for a couple of days without a staff member asking about his symptoms.



                                              - 52 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 52 of 89
V.     BOP’s Failure to Implement Adequate Prevention and Mitigation Measures Is
       Deliberate Indifference to the Risk of Harm to Plaintiffs

        A.       BOP Is Aware of the Risks to Plaintiffs

232. Defendants have a “profound obligation to protect the health and safety of all [incarcerated

       people].”111 Despite this obligation, BOP as a whole—and Butner in particular—has failed

       to adequately protect the incarcerated people under its charge who have disabilities or other

       conditions that render them medically vulnerable to COVID-19.

233. Based on confirmed cases, in addition to Butner, COVID-19 has entered more than 100 of

       the total 130 facilities BOP runs, including Butner.112

234. As of October 19, 2020, BOP houses 125,905 people and has a staff of approximately

       37,000.113 As of the same date, more than 18,237 incarcerated people and more than 2,000

       BOP staff members had tested positive for coronavirus, for a total of more than 20,000

       known positive individuals.114

235. So far, 128 people held in BOP facilities have died from COVID-19.115 Twenty-six of those

       people died while incarcerated at Butner.116 Two BOP staff members have died, including

       one at Butner.

236. In a March 26, 2020 memorandum to Defendant Carvajal regarding the COVID-19 “crisis”

       (the “March 26 Memo”), Attorney General William Barr identified home confinement as




111
    Ex. 26 (Attorney General William Barr, Memorandum for Director of Bureau Prisons, Office of the Attorney
General, (Apr. 3, 2020), https://www.justice.gov/file/1266661/download, at 1).
112
    COVID-19 Cases.
113
    COVID-19 Cases.
114
    Id. The significant week-to-week jump in positive cases may be a result of increased testing within BOP, but the
point remains.
115
    COVID-19 Cases.
116
    Id.

                                                       - 53 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 53 of 89
         “[o]ne of BOP’s tools to manage the prison population and keep [incarcerated people] safe”

         from COVID-19.117

237. The Attorney General directed Defendant Carvajal “to prioritize the use of [the BOP’s]

         various statutory authorities to grant home confinement for [incarcerated people] seeking

         transfer in connection with the ongoing COVID-19 pandemic,” because “for some eligible

         [people], home confinement might be more effective in protecting their health.”118

238. Attorney General Barr further identified “[t]he age and vulnerability of the [incarcerated

         person] to COVID-19, in accordance with the Centers for Disease Control and Prevention

         (CDC) guidelines,” as one of the critical, discretionary factors for consideration.119

239. Five days later, on April 1, Defendants issued an order to lock down Butner because of

         COVID-19. This, too, is an acknowledgment of the risk posed by the virus.

240. A few days later, following dramatic increases in confirmed COVID-19 cases at BOP

         facilities, Attorney General Barr issued a second memorandum underscoring BOP’s

         “profound obligation to protect the health and safety of all [incarcerated people]” and finding

         that “emergency conditions are materially affecting the functioning” of BOP.120

241. The Attorney General recognized that BOP efforts to prevent the spread of COVID-19

         within its facilities “have not been perfectly successful.”121 He ordered Defendant Carvajal

         to take more aggressive steps—immediately—to transfer incarcerated people to home

         confinement where possible, even if electronic monitoring will be not be available,

         explaining that “time is of the essence.”122


117
      Barr March 26 Memo at 2.
118
      Id.
119
      Id.
120
      See Barr April 3 Memo at 1.
121
      Id. at 2.
122
      Id.

                                                   - 54 -

              Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 54 of 89
242. Additionally, in an acknowledgment of the risks from COVID-19, BOP issued a COVID-19

       Action Plan and implemented modified operations.123 The Action Plan requires quarantine

       or isolation for all new admissions, all close contacts of confirmed or suspected cases, and

       all incarcerated people set for release.124

243. Defendants recognize the importance of continual monitoring of the population for

       symptoms.125

244. At Butner, as early as March 2020, Defendants recognized the need “to ensure social

       distancing between inmates and staff.”126 They acknowledged the importance of minimizing

       contact between people in different parts of the prison. 127 They were aware of the need to

       quarantine incarcerated people with exposure risk factors, even if they were not

       symptomatic.128 They were also aware of the need to ensure the continuity of care for

       individuals who needed health care at the FMC but were not housed there.129 They further

       recognized the importance of sanitizing the facility.130 By late March, Defendants had

       recognized the importance of mask usage.131




123
    See       BOP         Implementing     Modified       Operations,       Federal      Bureau       of       Prisons,
https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Oct. 19, 2020).
124
    See Ex. 27 (Memorandum for All Chief Executive Officers: Coronavirus (COVID-19) Phase Six Action Plan,
Federal Bureau of Prisons (Apr. 13, 2020), https://prisonology.com/wp-content/uploads/2020/04/COVID-19-Phase-
6-Plan-2020-04-13.pdf).
125
    See      BOP       Correcting      Myths    and      Misinformation,      Federal      Bureau      of      Prisons,
https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinformation_bop_covid19.pdf              (stating     that
throughout the BOP, “health services staff are conducting rounds and checking inmate temperatures at least once a
day. In those locations where inmates are in quarantine or isolation, Health Services staff are conducting rounds and
temperature checks twice a day.”)
126
    Declaration of Mary Strassel, Hallinan v. Scarantino, 5:20-hc-02088-FL (June 3, 2020), ECF 37-11 at ¶ 14.
127
    Id.
128
    March 13, 2020 Memorandum for the Inmate Population (LSCI), Hallinan v. Scarantino, 5:20-hc-02088-FL (June
3, 2020), ECF 37-20 at 2.
129
    Declaration of Mary Strassel, Hallinan v. Scarantino, 5:20-hc-02088-FL (June 3, 2020), ECF 37-11 at ¶ 16.
130
    Id. at ¶¶ 14, 53.
131
    Id. at ¶¶ 40, 46, 53.

                                                        - 55 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 55 of 89
245. Defendants know this deadly disease devastated Butner and that their “Kafkaesque

       approach”132 to mitigation is inadequate to address the very real threat posed by COVID-19

       and to protect the people incarcerated there. In one opinion granting compassionate release

       for a person previously housed at Butner, the court noted, “by the government’s own

       admission, [medical care] would be hard to come by should defendant be infected with the

       deadly disease currently spreading widely through his prison.”133

246. Despite knowing full well the urgency of the situation, Defendants have not implemented

       most of the mitigation measures they identified in early March—before any of the hundreds

       of cases at Butner, before any of the 27 deaths—and have instead maintained conditions that

       allow the virus to ravage the prison population.

         B.       Defendants Have Failed to Meaningfully Respond to the Grave Risk Facing
                  Incarcerated People at Butner

247. Defendants know the risk to incarcerated people at Butner but have not taken well-known

       and essential measures to address the risk, including making reasonable accommodations for

       the Disability Subclass to allow them to participate in everyday activities without placing

       them at increased risk of contracting the deadly disease.




132
    United States v. Scparta, 2020 WL 1910481, at *1 (S.D.N.Y. Apr. 20, 2020).
133
    United States v. Bikundi, 2020 WL 3129018, at *5 (D.D.C. June 12, 2020) (emphasis added); see also United
States v. Heitman, 2020 WL 3163188, at *4 (N.D. Tex. June 12, 2020) (referring to the number of confirmed active
COVID-19 cases at Butner Low as “staggering”); United States v. Malone, 2020 WL 3065905, at *6 (W.D. La. June
9, 2020) (“[I]it is understandably concerning that at a time when social distancing is critical, FCI Butner Medium I is
housing ninety-three inmates in a thirty-eight-person unit where the inmates share five showers, four toilets, and two
phones. While this is worrisome for all of the inmate population, it is more so for . . . high-risk individuals.”); United
States v. Howard, 2020 WL 2200855, at *4 (E.D.N.C. May 6, 2020) (noting that the number of infected persons at
Butner is among “the highest in the nation”); United States v. Joling, 2020 WL 1903280, at *5 (D. Or. Apr. 17, 2020)
(referring to BOP’s response to the COVID-19 pandemic as “insufficient as evidenced by the number of infections
and deaths which have already occurred in federal custodial institutions”).

                                                          - 56 -

              Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 56 of 89
248. Instead, Defendants have taken only minimal action. Failing to adequately respond to the

       deadly virus ravaging Butner constitutes deliberate indifference to Plaintiffs’ health and

       safety in violation of the Eighth Amendment.134

                 1.       Defendants have failed to use the tools available to them to reduce the
                          population at Butner

249. Because of the severity of the threat posed by COVID-19 and its proven ability to rapidly

       spread through a correctional setting, public health experts recommend the rapid release

       from custody of people most vulnerable to COVID-19, including the Class.135 Release

       protects the people with the greatest vulnerability to COVID-19 from transmission of the

       virus and also mitigates risks for people in prison and the broader community.136 Release of

       the most vulnerable people from custody also reduces the burden on the region’s health care

       infrastructure by reducing the likelihood that many people will become seriously ill from

       COVID-19 at the same time.137 But, even though BOP officials have been instructed to

       transfer people to home confinement, Defendants have opposed such measures at Butner. A

       court order is therefore necessary to provide adequate care that does not violate federal law.

250. On March 26, Attorney General Barr instructed Defendant Carvajal to prioritize transferring

       people from BOP facilities to home confinement because of the risk from COVID-19.138 On

       March 27, President Trump signed the CARES Act, giving the Attorney General expanded

       power to immediately release prisoners on account of COVID-19. On April 3, Attorney


134
    Estelle v. Gamble, 429 U.S. 97, 104 (1976); see also Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016); see
also De'lonta v. Johnson, 708 F.3d 520, 523 (4th Cir. 2013) (finding deliberate indifference standard could be met
even though there was not a “total failure to give medical attention” or provide adequate support; Heyer v. United
States Bureau of Prisons, 849 F.3d 202, 211 (“the mere fact that prison officials provide some treatment does not
mean they have provided ‘constitutionally adequate treatment.’”) (emphasis in original).
135
    See, e.g., Josiah Rich, Scott Allen, and Mavis Nimoh, We Must Release Prisoners to Lessen the Spread of
Coronavirus, Washington Post (March 17, 2020), https://wapo.st/2JDVq7Y; Beyrer Decl. at 9–10, 12–14, 26.
136
    Beyrer Decl. at 9, 12, 26.
137
    Beyrer Decl. at 11, 13.
138
    See Barr March 26 Memo.

                                                       - 57 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 57 of 89
       General Barr instructed Defendant Carvajal to take aggressive steps—immediately—to

       transfer people in BOP custody to home confinement where possible, explaining that “time

       is of the essence.”139

251. As discussed above, Butner houses many medically vulnerable people. Over 1,000 people

       at Butner, including many of the medically vulnerable population, are considered either

       minimum or low security prisoners. Thus, many people at Butner should have been

       transferred to home confinement pursuant to Attorney General Barr’s instructions. And yet,

       across all BOP facilities, BOP has transferred only one person per facility every two days.

       Defendants have transferred very few of the people incarcerated at Butner to home

       confinement.140 As of June 3, 2020, two months after Attorney General Barr’s second

       memo, just 42 people had been transferred to home confinement from Butner.141

252. Moreover, even once a person is approved for home confinement, Defendants choose to

       delay transfer. John Dailey, a plaintiff in a prior suit, was approved for transfer to home

       confinement in late April. But, instead of transferring him immediately, BOP delayed his

       transfer until August. Mr. Dailey’s transfer to home confinement—a measure expressly

       taken to reduce his risk of contracting COVID-19—never came. As a direct result of BOP’s

       unwarranted delay, Mr. Dailey contracted COVID-19 and died on July 3.

253. Defendants could support the people in their custody in their efforts to obtain compassionate

       release. They choose not to. For example, Lewis Huntley filed a motion for compassionate


139
    See Barr April 3 Memo at 2.
140
    In fact, while Attorney General Barr directed BOP to release more vulnerable incarcerated people, BOP
paradoxically heightened the standard for eligibility, decreasing the number of people eligible for home confinement.
Ian MacDougall, Bill Barr Promised to Release Prisoners Threatened by Coronavirus—Even as the Feds Secretly
Made It Harder for Them to Get Out, ProPublica (May 26, 2020), https://www.propublica.org/article/bill-barr-
promised-to-release-prisoners-threatened-by-coronavirus-even-as-the-feds-secretly-made-it-harder-for-them-to-get-
out (last visited Oct. 19, 2020).
141
    Memo. in Supp. of Mot. to Dismiss, Hallinan v. Scarantino, 5:20-hc-02088-FL (June 3, 2020), ECF 35, at 9.

                                                       - 58 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 58 of 89
       release based on, among other things, hypertension that made him especially vulnerable to

       COVID-19.        The court granted his motion over Defendants’ opposition.                     Similarly,

       Defendants opposed John Krokos’ motion for compassionate release over the course of nine

       months, before a court granted the motion and he was released. Antwan Harris, a plaintiff

       in the former class action lawsuit filed against Butner, was released over Defendants’

       objection in August.142 Similarly, courts granted motions for compassionate release over

       Defendants’ objections in August for former plaintiffs Arnold Hill and Lee Ayers.143 Roger

       Duane Goodwin, a declarant in the earlier class action suit, was released over Defendants’

       objection in September.144 In at least 20 instances, the court has ordered a person’s release

       from Butner after Defendants opposed the motion for compassionate release.145

254. Despite the spread of COVID-19 at Butner, infecting hundreds and killing 26 incarcerated

       men already, Defendants remain unwilling to use the tools available to them to move the

       most vulnerable people out of Butner with sufficient urgency. This failure constitutes



142
    Order, United States v. Harris, No. 5:11-CR-247-BO (E.D.N.C. Aug. 31, 2020).
143
    United States v. Hill, No. 1987 FEL 11252 (D.C. Super. Ct. Aug. 3, 2020); United States v. Ayers, No. 2008 CF3
020985 (D.C. Super. Ct. Aug. 13, 2020).
144
    Order Granting Defendant’s Renewed Motion for Compassionate Release, United States v. Goodwin, No. 4:18-
cr-00021 (S.D. Iowa Sept. 21, 2020).
145
    Ex. 28 (Opinion and Order Granting Defendant Wesam El-Hanafi’s Motion for Compassionate Release, United
States v. El-Hanafi, No. 1:10-cr-00162-KMW (S.D.N.Y. May 19, 2020), ECF No. 252); see also Miller v. United
States, No. CR 16-20222-1, 2020 WL 1814084 (E.D. Mich. Apr. 9, 2020) (compassionate release granted involving
prisoner at Butner due to COVID-19 concerns); United States v. Dunlap, 2020 WL 2062311 (M.D.N.C. Apr. 29, 2020)
(same); United States v. Krokos, No. 12-cr-00527, Dkt. 1016 (C.D. Cal. May 1, 2020) (same); United States v.
Thompson, No. 15 CR 00448, Dkt. 80 (N.D. Ill. Apr. 17, 2020) (same); United States v. Saladrigas, 2020 WL 4248676
(E.D. Mich. May 13, 2020) (same); United States v. Rachal, 2020 WL 3545473 (D. Mass. June 30, 2020) (same);
United States v. Howard, 2020 WL 2200855 (E.D.N.C. May 6, 2020) (same); United States v. Perez Alvarado, 2020
WL 5203386 (S.D. Cal. Sept. 1, 2020) (same); United States v. Hardnett, 2020 WL 5074023 (E.D. Va. Aug. 27, 2020)
(same); United States v. Black, 2020 WL 4583056 (S.D. Ind. Aug. 10, 2020) (same); United States v. Hamrick, 2020
WL 4548308 (M.D.N.C. Aug. 6, 2020) (same); United States v. Luna, 2020 WL 4696621 (N.D. Cal. Aug. 13, 2020)
(same); United States v. Archer, 2020 WL 4059694 (D. Nev. July 20, 2020) (same); United States v. Smith, 2020 WL
2844222 (N.D. Iowa June 1, 2020) (same); United States v. Camacho, 2020 WL 4498796 (W.D. La. Aug. 4, 2020)
(same); United States v. Weems, 2020 WL 4558381 (S.D. Fla. Aug. 7, 2020) (same); United States v. Ireland, 2020
WL 4050245 (E.D. Mich. July 20, 2020) (same); United States v. Ranck, 2020 WL 4193487 (S.D. Iowa July 9, 2020)
(same); United States v. Griggs, 2020 WL 2614867 (D.S.C. May 22, 2020) (same); United States v. Malone, 2020
WL 3065905 (W.D. La. June 9, 2020) (same).

                                                      - 59 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 59 of 89
         deliberate indifference because the incarcerated people must expose themselves to a deadly

         infectious disease that constitutes a serious risk to health.

255. Releasing people from Butner is essential to control the spread of this deadly virus, but

         Defendants have chosen not to do so.

                    2.      Defendants have not created conditions to allow for physical distancing
                            at Butner

256. To prevent the spread of the virus, the CDC recommends that people should maintain a

         distance of at least six feet between themselves and others. Defendants recognize the

         importance of this risk mitigation measure.146

257. The CDC recommends rearranging bunks in prisons so that people have more space between

         them while they sleep.147 In Butner, Defendants have failed to release people or transfer

         them to home confinement so there would be fewer people in the sleeping arrangements.

         And no such rearrangement of sleeping quarters has occurred. Instead, people sleep within

         a few feet of multiple other people. Nearly every cubicle and cell are full.

258. Further, Defendants allow crowding in dormitories, which results in people being forced to

         wait in close-packed lines multiple times a day for meals and medicines. Defendants have

         chosen not to reduce the population so that meal and medication distribution can be

         accomplished in a manner that does not require scores of men to line up close to one another

         multiple times a day. Also, Defendants have chosen to distribute meals and medications in

         a manner that requires large numbers of men to line up in close proximity to each other

         multiple times a day.




146
      Declaration of Mary Strassel, Hallinan v. Scarantino, 5:20-hc-02088-FL (June 3, 2020), ECF 37-11 at ¶ 14.
147
      Interim Guidance at 11–12 (emphasis added).

                                                        - 60 -

               Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 60 of 89
259. Similarly, Defendants have not ensured physical distancing in connection with the use of

       phones and computers. The people incarcerated at Butner are physically close to each other

       when they use the phones and computers. Because so many people are housed at Butner,

       phones and computers are in constant use when people are allowed to use them. Further,

       people wait for the phones and computers in areas that do not provide for physical distancing.

       Defendants have failed to take any measures to enable people to use the equipment without

       being close to others.

260. In TV rooms, Defendants have not taken steps to ensure physical distancing either. Though

       Defendants previously limited TV access and the number of chairs in TV rooms, Defendants

       have not limited the numbers of chairs in the TV rooms since July 2020, despite their initial

       recognition of the importance of this step. The TV rooms are frequently crowded.

                  3.       Defendants have chosen not to find out who in Butner has COVID-19,
                           a crucial step for addressing the risk from the virus.

261. Despite the deaths of at least 26 incarcerated men from COVID-19 at Butner, Defendants

       have not conducted widespread testing. As of October 19, 2020, 2,177 coronavirus tests had

       been administered to incarcerated people at the Butner complex, out of a total of

       approximately 3,974 people. Of these 2,177 tests, approximately 826 were positive.148




148
    COVID-19 Cases. There is reason to be skeptical of BOP’s reported statistics. For instance, as of May 12, 2020,
BOP’s data showed 358 people (including staff) at FCC Butner had tested positive at some point, including those who
had tested positive and recovered. However, as of May 17, 2020, BOP’s reported data showed only 341 people having
tested positive at some point at FCC Butner—17 people fewer than five days earlier. While there may be legitimate
reasons for the disparity, it is clear that BOP’s reported data on COVID-19 in its facilities does not present the full
picture.

                                                        - 61 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 61 of 89
262. Defendants do not test Butner’s staff.149                  Instead, they rely on “self-reporting and

       temperature checks.”150 As of October 13, BOP reported that 75 staff members at Butner

       had tested positive.151

263. Even when they do conduct tests on the people in their custody, Defendants fail to conduct

       them in a manner designed to help limit the spread of the virus.152 For example, after the

       COVID-19 deaths of four people at Medium I, Defendants tested one housing unit there on

       or around April 18, and eventually moved those who tested positive to a different unit,

       Catawba East. However, Defendants did not move some of those who tested positive out of

       the unit until about five days after they learned they had tested positive.

264. Similarly, after the deaths of five men at Butner Low from COVID-19, Defendants tested

       everyone there on or around June 1. Results were returned starting June 3. Despite many

       results showing infections—and publicly reporting the increase in infections—Defendants

       did not move people who had tested positive out of their housing units until after June 10.

265. Thus, with full knowledge of the danger posed by being in close proximity to someone who

       is COVID-19-positive, Defendants kept known COVID-positive people in close quarters

       with uninfected people for five or more days. In all that time, the people who tested positive

       were not quarantined or isolated, and they shared the same common bathrooms and other

       resources with those who had tested negative.




149
    Gov’t Opp. to Mtn. Compassionate Release, El-Hanafi S7 10-cr-162 (KMW) at 16.
150
    See      BOP        Implementing         Modified       Operations,       Federal       Bureau        of  Prisons
https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Oct. 19, 2020).
151
    COVID-19 Cases.
152
    Beyrer Decl. at 10–11, 17–22. “Universal testing at this point is the only way to understand how many active
infections are present and the extent to which community transmission in the facility is occurring. Without this
information, the extent of restrictions necessary to control the infection cannot be ascertained.” Id. at 22.

                                                       - 62 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 62 of 89
266. Even now, Defendants continue to refuse to test people who are symptomatic or who have

      been in close contact with someone who is infected. For example, in Medium I, if a person

      presents with symptoms, he is quarantined but not tested, allowing BOP to continue to report

      no new positive tests. In the Camp adjacent to Medium I, Defendants have not tested the

      men who shared the same dormitory and even the same cubicle as the man who tested

      positive on October 18. Instead, they have locked all the men inside the Hatteras West unit

      together, without spraying or cleaning the unit, and without determining who is positive and

      who is negative.

267. Instead of proactively testing for the virus, Defendants sporadically conduct temperature

      checks. Defendants have informed the public that “Health Services staff throughout the

      BOP are conducting rounds and checking inmate temperatures at least once a day. In those

      locations where inmates are in quarantine or isolation, Health Services staff are conducting

      rounds and temperature checks twice a day.”153 However, temperature checks are rare:

      ● In one housing unit in Butner Low, temperatures were taken daily for about a week in

          April, four times in May, and not at all in June, even though the people in that housing

          unit in June had all tested positive for COVID-19.

      ● In a housing unit in FCI Butner Medium I, temperatures were taken of everyone in the

          housing unit a few times in March and April, but not since.

      ● In a housing unit at FCI Butner Medium II, temperatures of the entire unit have not been

          taken a single time. A man housed there estimates that he has seen nursing staff take the

          temperature of three to four people in his housing unit since the beginning of the

          outbreak.


153
        See  BOP      Correcting     Myths     and    Misinformation,   Federal   Bureau    of   Prisons,
https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinformation_bop_covid19.pdf.

                                                  - 63 -

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 63 of 89
268. Additionally, when staff do take temperatures, they rarely ask about other symptoms, other

         than sometimes asking generally if people are “okay.”

269. Defendants have chosen to remain willfully ignorant as to who at Butner has COVID-19

         until they are forced to acknowledge that someone has it. In so doing, they limit the number

         of people who are deemed to require quarantine or isolation, leaving an untold number of

         people infected with the virus in the general population where they can infect others.

                   4.       Defendants have failed to establish safe and effective quarantine and
                            isolation practices at Butner

270. The quarantine and isolation practices at Butner are ineffective and dangerous.154

271. BOP has a “COVID-19 Action Plan” that requires quarantine for all close contacts of

         confirmed or suspected cases.155 Those with symptoms are required to be placed in medical

         isolation.156 Neither of these policies has been followed at Butner.

272. According to the Action Plan, quarantine is supposed to last for 14 days,157 but it often lasts

         longer. Defendants keep people in quarantine for lengthy periods but take few precautions

         to prevent people from becoming infected while in quarantine or from infecting others.

273. For example, some people transferring into Butner have been quarantined on the fourth floor

         of the FMC with cancer patients who are immunocompromised. People who provided

         services (food, medicine, laundry) to people in quarantine went on to interact with other

         people in the FMC. The quarantine of new intakes on the patient floors at the FMC allows

         for the introduction of the virus into the FMC and the spread of the virus from people in the

         FMC to the people in quarantine.



154
      See Beyrer Decl. at 18–19, 22–24.
155
      See Phase Six Action Plan at 3.
156
      See Phase Nine Action Plan at 6.
157
      See Phase Nine Action Plan at 6.

                                                  - 64 -

              Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 64 of 89
274. Defendants also transport people together to quarantine. In late July, Plaintiff Jackson was

     transported from FMC Butner to FCC Butner II, where he was quarantined prior to being

     released into the general population. He was transported in a van with approximately six

     other people from FMC Butner. The other people in the van came from different floors at

     the FMC, including floors that had active outbreaks of COVID-19 at the time.

275. In the SHU at Medium II, people from different parts of Butner, including locations where

     there are cases of COVID-19, are quarantined together.

276. In quarantine in the SHU, people are housed with cellmates without any test results

     indicating whether they are positive or negative.

277. In the minimum-security camp at Medium I, men arriving or awaiting release are

     quarantined together in improvised spaces including the chapel, classroom, and indoor

     recreation room. Because these spaces are not designed for residential use, men quarantined

     there use the shower facilities in housing units that are not under quarantine.

278. People who come into quarantine at the same time are not separated from other people who

     come into quarantine before or after them. For example, about five to six days after Plaintiff

     Jackson arrived in quarantine, eight people on the floor where he was quarantined were

     released from quarantine. Two days later, six new people were brought in.

279. Defendants do not quarantine people who are close contacts of persons who are confirmed

     to have the virus. In the dormitories, Defendants screen only the individuals who share a

     cubicle with a person who is found to have the virus, but they do not test them and do not

     quarantine them. They do not screen everyone who shares the open dormitory or even the

     people in surrounding cubicles. People who are housed close to or have other close contacts

     with those who fall sick are not quarantined, screened, or tested.



                                              - 65 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 65 of 89
280. As in the rest of Butner, use of masks appears to be optional in the quarantine area.

281. Isolation practices are also dangerous. Defendants do not immediately put people with

      symptoms into medical isolation. For example:

      ● In March 2020, there was an outbreak of COVID-19 at Medium I and its minimum-

         security camp. Nonetheless, people with symptoms were not removed from the housing

         units and placed into isolation. For example, Antonio Ross asked to go to sick call in

         mid-March because he had a cough, body aches, and a sore throat, but was forced to wait

         more than a week before he was seen. When he was finally seen at sick call, he was not

         tested for COVID-19 and was not placed into isolation. He was told he had the flu and

         was sent back to his housing unit. Four days later, medical staff did temperature checks

         on people in his housing unit, and Mr. Ross was finally placed into isolation.

      ● In Butner Low, in May 2020, many people had symptoms but were not placed in

         isolation. For example, John Dailey, a plaintiff in an earlier class action case against

         Defendants, was sick for several weeks before he was taken out of the housing unit. By

         the time he was removed, his symptoms were so severe, he had to be transported to the

         hospital by ambulance. By the end of May, in one housing unit, about half of the people

         had COVID-19 symptoms and about a third of the people in another housing unit had

         symptoms.

      ● Over the course of two to three days starting on June 10, 2020, people at Butner Low

         were divided into COVID-19-positive and COVID-19-negative units.                    But the

         placements were made based on the results of tests taken on June 1, allowing time for

         people who tested negative to contract the virus.       People who had or developed

         symptoms between the time of the test and the division of people into positive and



                                              - 66 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 66 of 89
         negative units were not taken out of the housing units. People who tested negative but

         developed symptoms between the date of the test and the division into positive and

         negative units were placed in negative units. And, in some cases, people with negative

         test results were knowingly placed in positive units.

282. Since the spring, Defendants have continued to shuffle people among the open dormitories

     within Butner Low and the minimum-security Camp at Medium I. There is no clear

     correlation between these movements and COVID-19 test results. While waiting for test

     results, or after someone who tests positive is removed from a housing unit, people who are

     COVID-19 positive continue to be housed and share communal spaces with people who are

     negative.

283. Further, within isolation units, symptomatic people are not isolated from each other, even

     when their test results are not known.

     ● For example, at Medium I, people in isolation have been housed in the North Carolina

         unit. People have been placed into “isolation” there with a cellmate, neither of whom

         has test results for the coronavirus.

     ● Further, in North Carolina unit, the men who had COVID-19 symptoms, but did not

         necessarily have test results, had to come into close contact with each other frequently.

         The cells in North Carolina unit do not have toilets or sinks. This means that prisoners

         had to share bathroom facilities. The meals were brought to the unit, but the men had to

         line up to pick them up. A kitchen worker would bring the food cart to North Carolina

         unit, and then go back to the kitchen.

     ● Additionally, some isolation units are not actually isolated. For example, people with

         COVID-19 symptoms are being “isolated” on the third floor of the FMC. As noted



                                                 - 67 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 67 of 89
         above, the people who bring food, medicine, and commissary to other patients on the

         floor also bring them to the people in isolation. As of late July 2020, the use of the third

         floor for isolation was being expanded.

     ● In April or May 2020, Defendants set up an isolation area in the chapel in the minimum-

         security camp at Medium I. However, men housed in the chapel use the bathroom in the

         Catawba West unit, separated from the men not in isolation only by a partial wall. An

         orderly who lives in the Catawba West unit is assigned to clean the bathroom after men

         in the chapel use it. Men who are isolated in the chapel are also able to interact with men

         from other units during recreation time.

     ● The chapel has been simultaneously used for both quarantine for people awaiting release

         and isolation for people who test positive for COVID-19. People newly assigned to the

         chapel are not kept separate from people who are already in the chapel. Distancing is

         not enforced, and men sleep on cots in an open room.

284. Additionally, the lack of adequate medical monitoring of people in isolation places people

     at risk. In the first few weeks after the housing units in Butner Low were divided into

     positive and negative units, Defendants did not conduct any temperature checks or screen

     for symptoms in the positive units. Toward the end of June, medical staff started walking

     through the units asking if people had symptoms. In the minimum-security camp at Butner

     I, even those who reported symptoms did not receive medical attention.

285. Finally, the poor conditions and lack of care in isolation units discourage people from

     reporting their symptoms.




                                               - 68 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 68 of 89
286. In some parts of Butner, Defendants use the SHU for isolation of incarcerated people with

         COVID-19 symptoms. This is dangerous because the SHU is often used punitively, so some

         people try to hide their symptoms from staff because they fear being sent to the SHU.

287. Roger Duane Goodwin was moved to the SHU after testing positive. He reported being

         confined to a cell with dirty floors and no hot water, without toiletries, necessary

         medications, or even a cup to drink from for the first few days. He was not given any specific

         instructions or COVID-19 medical treatment. Despite feeling better after only a few days

         of isolation, he was confined in the SHU for 17 days. He was not re-tested, and states that

         he does not know how the officials at Butner determined when he should be released back

         to his housing unit.

288. Sick men at Butner are also afraid to be sent to the SHU because they are afraid they could

         become sicker without anyone noticing in time to help them. Some of these men hide their

         symptoms, making it more likely that the virus will spread. Defendants have been aware of

         this issue since March,158 but have not changed the conditions to encourage sick people to

         self-report their symptoms.

                    5.      Defendants have failed to eliminate contact between people in different
                            housing units, thereby facilitating the spread of the virus between
                            housing units.

289. Defendants have not eliminated contact between people in different housing units.

290. Staff move between housing units, often without wearing masks.

291. Incarcerated people go to work in their jobs in the kitchen, where they interact with people

         from other housing units and prepare food for people in each of the housing units. On or




158
      Declaration of Mary Strassel; Hallinan v. Scarantino, 5:20-hc-02088-FL (June 3, 2020), ECF 37-11 at ¶ 33.

                                                        - 69 -

               Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 69 of 89
     about May 13, two people working in the kitchen had a fever and were taken from the kitchen

     to the isolation units.

292. Some incarcerated people have jobs requiring them to clean the areas used by people

     believed to have COVID-19. They then return to their own housing units.

293. Some doors between units are unlocked, and incarcerated people may move freely between

     the units. In the Camp, a door is left unlocked between a unit housing people who had tested

     positive for the virus and an adjacent unit housing people who had tested negative, and

     residents move between the two units.

294. In the Low facility, while the facility was divided into COVID-19-positive and negative

     housing units, medical staff moved from unit to unit for pill call, stopping to distribute pills

     in both positive units and COVID-19-negative units. Additionally, staff failed to take care

     in assigning people who have been exposed to COVID-19 to the appropriate housing unit,

     allowing them to come into close contact with people in negative units.

295. In recent weeks, people have begun interacting even more with people from other housing

     units. People are returning to their jobs. People are going to the chow hall to get meals.

     The recreation yards are open more frequently.

296. Defendants’ decision to require staff and incarcerated people to move between housing units

     or interact with people from other housing units increases the likelihood that the virus will

     spread from housing unit to housing unit.

              6.       Defendants have failed to take even the most basic measures to prevent
                       the spread of the virus.

297. Defendants have not ensured adequate cleaning or disinfecting of living spaces and

     common-use equipment, such as bathroom facilities, phones, and computers. According to

     CDC guidelines, to prevent the spread of COVID-19, “surfaces and objects that are


                                               - 70 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 70 of 89
      frequently touched,” such as “doorknobs, light switches, sink handles, countertops, toilets,

      toilet handles, recreation equipment, kiosks, telephones, and computer equipment,” should

      be cleaned and disinfected “several times a day.”159 Defendants recognized the importance

      of disinfecting, as shown by their sanitation schedule.160           However, despite the clear

      guidance from the CDC, and contrary to their schedule, Defendants fail to clean and disinfect

      Butner adequately. Bathrooms used by more than 100 people are cleaned only once a day.

      Phones, computers, and tables are cleaned, at most, twice a day. In the meantime, scores of

      men in a housing unit touch the surfaces in the bathrooms, and on the phones and

      computers—one after another. Other high-touch surfaces, such as the ice machine and hot

      water dispensers, are rarely if ever cleaned. At the FMC, a medical facility where many of

      the most vulnerable people in the BOP are housed, days or even weeks go by between

      cleanings.161

298. Additionally, Defendants have been aware since March that the cleaning solution they are

      using to disinfect must be allowed to sit on a surface for ten minutes prior to being wiped

      off.162 They did not make any efforts to inform incarcerated people, who do most of the

      cleaning, of this requirement until approximately August 10. Further, staff supervising the

      cleaning of the facility have not ensured that the cleaning solution is left on for ten minutes.

      To the contrary, the cleaning solution is generally sprayed on and immediately wiped off.




159
    Interim Guidance.
160
     March 17, 2020 Memorandum for All FCC Staff Regarding Cleaning and Disinfection of Daily Equipment,
Hallinan v. Scarantino, 5:20-hc-02088-FL (June 3, 2020), ECF 40-3.
161
    FMC COVID-19 Preventative Measures/Sanitation Tracking Sheet, Hallinan v. Scarantino, 5:20-hc-02088-FL
(June 3, 2020), ECF 40-4.
162
    March 17, 2020 Memorandum for All FCC Staff Regarding Cleaning and Disinfection of Daily Equipment,
Hallinan v. Scarantino, 5:20-hc-02088-FL (June 3, 2020), ECF 40-3 at 3.

                                                  - 71 -

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 71 of 89
299. Defendants also do not enforce mask use by staff. They sporadically enforce mask use by

     incarcerated people. Defendants’ lax mask use enforcement increases the likelihood that

     staff will spread the virus.

              7.      Other courts have recognized the dire COVID-19 conditions at Butner

300. Earlier this year, in U.S. v. El-Hanafi, the Southern District of New York recognized the

     problems with housing conditions, the lack of disinfectants, and failure to provide personal

     protective equipment at Butner. The court went so far as to say that it was “difficult to

     conceive of an environment more conducive to the rapid spread of infection than the type of

     prison dormitory” at Butner. No. 1:10-cr-00162-KMW, Dkt. 252 (S.D.N.Y. May 19, 2020);

     see also Miller v. United States, No. CR 16-20222-1, 2020 WL 1814084 (E.D. Mich. Apr.

     9, 2020) (compassionate release granted involving prisoner at Butner due to COVID-19

     concerns); United States v. Dunlap, 2020 WL 2062311 (M.D.N.C. Apr. 29, 2020) (same);

     United States v. Krokos, No. 12-cr-00527, Dkt. 1016 (C.D. Cal. May 1, 2020) (same); United

     States v. Thompson, No. 15 CR 00448, Dkt. 80 (N.D. Ill. Apr. 17, 2020) (same); United

     States v. Saladrigas, 2020 WL 4248676 (E.D. Mich. May 13, 2020) (same); United States

     v. Rachal, 2020 WL 3545473 (D. Mass. June 30, 2020) (same); United States v. Howard,

     2020 WL 2200855 (E.D.N.C. May 6, 2020)(same); United States v. Heitman, 2020 WL

     3163188 (N.D. Tex. June 12, 2020) (same); United States v. Perez Alvarado, 2020 WL

     5203386 (S.D. Cal. Sept. 1, 2020) (same); United States v. Hardnett, 2020 WL 5074023

     (E.D. Va. Aug. 27, 2020) (same); United States v. Black, 2020 WL 4583056 (S.D. Ind. Aug.

     10, 2020) (same); United States v. Hamrick, 2020 WL 4548308 (M.D.N.C. Aug. 6, 2020)

     (same); United States v. Luna, 2020 WL 4696621 (N.D. Cal. Aug. 13, 2020) (same); United

     States v. Archer, 2020 WL 4059694 (D. Nev. July 20, 2020) (same); United States v. Smith,

     2020 WL 2844222 (N.D. Iowa June 1, 2020) (same); United States v. Camacho, 2020 WL

                                             - 72 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 72 of 89
      4498796 (W.D. La. Aug. 4, 2020) (same); United States v. Weems, 2020 WL 4558381 (S.D.

      Fla. Aug. 7, 2020) (same); United States v. Ireland, 2020 WL 4050245 (E.D. Mich. July 20,

      2020) (same); United States v. Ranck, 2020 WL 4193487 (S.D. Iowa July 9, 2020) (same);

      United States v. Griggs, 2020 WL 2614867 (D.S.C. May 22, 2020) (same); United States v.

      Malone, 2020 WL 3065905 (W.D. La. June 9, 2020) (same); United States v. Scparta, 2020

      WL 1910481 (S.D.N.Y. Apr. 20, 2020) (expressing particular concern about quarantine

      because “many inmates who are on the cusp of relief to home confinement to protect them

      from COVID-19, which is spreading rampantly at FCI Butner, are housed together in closed

      quarters for at least 14 days”).

VI.   BOP’s Policies, Practices, and Procedures to Prevent and Mitigate COVID-19 Violate
      the Rehab Act

301. Defendants’ actions and inactions in response to the COVID-19 pandemic constitute

      disability discrimination. Defendants have discriminated against people with disabilities by

      failing to make reasonable accommodations and by implementing facially neutral policies

      that affect people with disabilities more harshly than those without disabilities.

302. Apart from age, BMI, and a history of smoking, all conditions that increase risk for COVID-

      19 complications or death—including but not limited to lung conditions, asthma, heart

      conditions, diabetes, kidney disease, liver disease, HIV, immune dysfunction, autoimmune

      disorders, cancer treatment, and history of organ or bone marrow transplantation—are

      disabilities under federal disability rights law.

303. Incarcerated people at Butner who have any of these conditions are medically vulnerable

      people with disabilities protected by the Rehab Act in addition to being protected by the

      constitutional provisions that protect all incarcerated people who are medically vulnerable




                                                 - 73 -

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 73 of 89
      to COVID-19 complications or death. By continuing to detain members of the Disability

      Subclass, Defendants’ policies and practices violate the Rehab Act.

304. The Rehab Act imposes an affirmative obligation on all covered entities to ensure that their

      policies, practices, and procedures are accessible to people with disabilities, including

      providing reasonable modifications in order to give people with disabilities an equal

      opportunity to benefit from the covered entity’s programs, services, and activities.163 BOP

      is a covered entity under the Rehab Act. Butner has failed to make modifications to ensure

      that individuals with disabilities can benefit from Butner’s programs, services, and activities

      on an equal basis as people without disabilities who are incarcerated at Butner. To access

      programs, services, and activities at Butner, people with disabilities are required to place

      themselves at a higher risk of suffering serious medical harm or death as a result of

      contracting COVID-19 than people without disabilities.                   Further, Defendants have

      discriminated against people with disabilities by managing Butner in a manner that affects

      persons with disabilities more harshly than those who do not.                   Indeed, every single

      incarcerated person who died at Butner from COVID-19 had one or more “long-term, pre-

      existing medical condition[s], which the CDC lists as risk factors for developing more severe

      COVID-19 disease.”164 The vast majority of those pre-existing medical conditions, in turn,

      constitute a disability under the Rehab Act. In short, every single incarcerated person who

      has died from COVID-19 appears to have had a disability.

305. Incarcerated persons have a right to healthcare, which includes the provision of medication.

      As described above, in order to receive medication, people incarcerated at Butner must stand


163
    A Guide to Disability Rights Laws, U.S. Dep’t of Justice: Civil Rights Division (Feb. 2020),
https://www.ada.gov/cguide htm (last visited Oct. 19, 2020) (“[Public entities] are required to make reasonable
modifications to policies, practices, and procedures where necessary to avoid discrimination.”).
164
    See Ex. 5 (U.S. Dept. of Justice, Fed. Bureau of Prisons Press Releases on Inmate Deaths at FCC Butner).

                                                    - 74 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 74 of 89
      in a pill line, where it is impossible to physically distance. Because of their disability,

      Plaintiffs with disabilities face a greater risk of suffering serious symptoms from COVID-

      19 and requiring hospitalization or death than do other people at Butner. Defendants have

      not made modifications to reduce the risk to incarcerated people with disabilities to enable

      them to enjoy the benefits of healthcare on an equal basis with those who do not have

      disabilities. Further, the method of administration of the provision of medication disparately

      impacts people with disabilities, as it puts them at higher risk of death than those without

      disabilities.

306. Incarcerated persons have a right to food. Yet people with disabilities incarcerated at Butner,

      including Plaintiffs with disabilities, cannot receive meals without facing a greater risk of

      serious medical harm or death from COVID-19 than people without disabilities. Defendants

      have not made modifications to reduce the risk to incarcerated people with disabilities to

      enable them to enjoy the benefits of food on an equal basis with those who do not have

      disabilities. Further, the method of administration of the provision of food disparately

      impacts people with disabilities, as it puts them at higher risk of death than those without

      disabilities.

307. Incarcerated persons have a right to housing. Yet people with disabilities incarcerated at

      Butner, including Plaintiffs with disabilities, cannot live in their assigned housing without

      facing a greater risk of serious medical harm or death from COVID-19 than people without

      disabilities. Defendants have not made modifications to reduce the risk to incarcerated

      people with disabilities to enable them to enjoy the benefits of housing on an equal basis

      with those who do not have disabilities. Further, the method of administration of housing




                                               - 75 -

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 75 of 89
         arrangements disparately impacts people with disabilities, as it puts them at higher risk of

         death than those without disabilities.

308. The Rehab Act also prohibits covered entities from using methods of administration that

         defeat or impair the accomplishment of the objectives of the covered entity’s program.

         BOP’s purpose, by law, is to provide safety, care, and protection for individuals in its

         custody.165

309. All Plaintiffs, including those with disabilities, have a right to safekeeping, care, and

         protection while in BOP’s custody. Continued confinement and BOP’s inadequate policies,

         practices, and procedures regarding COVID-19, which allow mass infection, physical harm,

         and death, are disproportionately affecting Plaintiffs with disabilities. Butner has failed to

         establish methods of administration that protect individuals with disabilities from

         discrimination.

310. As a result of BOP’s failures to make reasonable modifications, including release, and its

         failure to establish a non-discriminatory method of administering its program, individuals

         with disabilities are being denied the benefits of BOP’s safety, care, and protection program

         and are being disparately impacted by the rapid spread of COVID-19 throughout Butner.

311. The modifications sought are reasonable and would impose no fundamental alteration on

         BOP.

VII. BOP’s Lack of Adequate Prevention and Mitigation Measures at Butner also Pose a
     Serious Risk to Public Safety

312. Butner’s conditions affect the broader community and those incarcerated there.




165
      18 U.S.C. §§ 4042(a)(2)-(3).

                                                  - 76 -

               Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 76 of 89
313. Prison staff interact routinely and frequently with the people incarcerated at Butner. As

       stated above, at least 80 staff members at Butner have reported to BOP a positive test for the

       virus. But because Defendants do not test staff, the real number of infected staff is unknown.

314. Defendants’ failure to implement meaningful precautionary and mitigating efforts put the

       health and lives of Butner staff at just as grave a risk as the incarcerated people.

315. More than 1,400 people work at Butner.166 Some of the employees may themselves be

       medically vulnerable. And every one of them presumably returns home to the Granville

       County area or greater Raleigh-Durham area after their shift ends.

316. Doubtless many of the Butner employees live with one or more family members or

       roommates, some of whom may be medically vulnerable. And, unless the Butner employees

       have managed to completely isolate themselves from contact with any person outside of the

       prison, they come into contact with other members of their communities.167

317. Moreover, every single person incarcerated at Butner who has died from COVID-19 did so

       at a nearby hospital.168 People at Butner will continue to need to go to outside hospitals for

       care as long as COVID-19 spreads through the prison.

VIII. Immediate Release of Eligible People Is Necessary to Save Lives

318. More than 1,000 people at Butner have already been infected with COVID-19. Twenty-six

       incarcerated people have already died, at least one of whom contracted COVID-19 a second

       time after previously testing positive and recovering, according to BOP.169


166
    See PREA Audit Report (indicating 1,475 staff at FCC Butner).
167
    See, e.g., Beyrer Decl. at 10–11, 13.
168
    See, e.g., Press Release, Inmate Death at FCI Butner I, U.S. Dep’t of Justice Federal Bureau of Prisons (Apr. 13,
2020), https://www.bop.gov/resources/news/pdfs/20200413_3_press_release_butner.pdf (“John Doe, went into
respiratory failure at the Federal Correctional Institution (FCI) Butner I . . . . He was evaluated by institutional medical
staff and transported to a local hospital for further treatment and evaluation.”).
169
    See Press Release, Inmate Death at FCI Butner (Low), U.S. Dep’t of Justice Federal Bureau of Prisons (Sept. 17,
2020), https://www.bop.gov/resources/news/pdfs/20200917 press release bux.pdf (“On Monday, June 1, 2020,
inmate Ricky Lynn Miller tested positive for COVID-19. On Monday, July 6, 2020, Mr. Miller tested negative for

                                                           - 77 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 77 of 89
319. The population is medically vulnerable. The complex is overcrowded, exacerbating the

       already inherent difficulty in practicing effective physical distancing.

320. BOP’s failures in screening, testing, quarantining, and isolating people—as well its failures

       in providing regular, adequate access to hygiene and disinfecting products, enabling

       effective physical distancing, and enforcing mask use policies—will certainly lead to even

       more infections and deaths.170 This is especially true of those who are over 50 and/or

       medically vulnerable.171

321. The immediate release of medically vulnerable people incarcerated at Butner will

       undoubtedly save lives.172 It is the sole effective remedy for the ongoing Constitutional

       violations described herein.

322. Reducing the population at Butner will give other mitigation strategies the greatest chance

       of success by allowing for more effective physical distancing and by allowing BOP to more

       closely focus its health and safety resources and planning on those remaining in custody.

                                       CLASS ACTION ALLEGATIONS

323. Plaintiffs bring this class action pursuant to Rule 23 of the Federal Rules of Civil Procedure

       on behalf of themselves and a class of similarly situated individuals.

324. Plaintiffs seek to represent a class of persons currently or in the future incarcerated at FCC

       Butner while anyone on the premises is infected with COVID-19 (the “Class”). Plaintiffs

       Hallinan, Riddick, Maldonado, Brown, Freeman, Butler, Williams, and Waldrip are

       representatives of the Class.



COVID-19 . . . . On Wednesday, September 16, 2020, Mr. Miller tested positive for COVID-19 at the outside hospital.
On Thursday, September 17, 2020, Mr. Miller . . . was pronounced dead by hospital staff.”)
170
    See, e.g., id.
171
    See, e.g., Beyrer Decl. at 9, 10, 12.
172
    See, e.g., Beyrer Decl. at 12–14.

                                                      - 78 -

            Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 78 of 89
325. The Class also includes a Disability Subclass, consisting of current and future people

         incarcerated at Butner who are medically vulnerable and at high risk of severe illness or

         death from COVID-19 due to disabilities protected under Section 504 of the Rehabilitation

         Act, including those with the following conditions: cancer; chronic kidney disease; chronic

         obstructive     pulmonary       disease     (“COPD”)   or   moderate   to   severe    asthma;

         immunocompromised state from solid organ transplant, blood or bone marrow transplant,

         immune deficiencies, HIV, use of corticosteroids or other immune weakening medicines;

         serious heart conditions, such as heart failure, coronary artery disease, or cardiomyopathies;

         sickle cell disease; diabetes; cerebrovascular disease; cystic fibrosis; hypertension;

         neurologic conditions such as dementia; liver disease; pulmonary fibrosis; and thalassemia.

         The Disability Subclass includes those who suffer from pre-existing medical conditions that

         the CDC has identified as placing a person at a heightened risk of suffering complications

         from COVID-19.

326. This action has been brought and may properly be maintained as a class action under federal

         law. It satisfies the numerosity, commonality, typicality, and adequacy requirements for

         maintaining a class action under Fed. R. Civ. P. 23(a).

327. Joinder is impracticable because (i) the Class and Disability Subclass are numerous, (ii) the

         Class and Disability Subclass include future members, and (iii) the Class and Disability

         Subclass members are incarcerated, limiting their ability to institute individual lawsuits.

328. Everyone in Butner is a member of the proposed Class.173 There are more than 3,900

         members of the proposed Class.




173
      See Population Statistics: Inmate Population Breakdown.

                                                       - 79 -

              Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 79 of 89
329. There are more than 200 people in the proposed Disability Subclass. On the fourth floor of

     FMC Butner alone, there are around 200 people who are immunocompromised due to cancer

     treatment.

330. Common questions of law and fact exist as to all members of the proposed Class and

     Disability Subclass, namely whether:

     ● All are at unreasonable risk of serious harm, including death, from contracting

         coronavirus due to the conditions in Butner;

     ● All are at unreasonable risk of serious harm, including death, from Defendants’ failure

         to take reasonable and proactive measures to ensure their safety from the disease;

     ● All have a right to adequate COVID-19 prevention, testing, and treatment;

     ● Defendants have been deliberately indifferent to the risk of harm to the Class from

         COVID-19; and

     ● The conditions in Butner expose them to heightened risk of contracting COVID-19.

331. Common questions for all members of the Disability Subclass include whether Butner’s

     policies, practices, and procedures with respect to COVID-19 discriminate against people

     with disabilities in violation of federal disability rights laws and whether Defendants have

     failed to make reasonable modifications for the Disability Subclass as alleged in this

     Complaint.

332. Plaintiffs’ claims are typical of the Class and the Subclass members’ claims. Defendants

     have placed Plaintiffs at significant risk of harm by failing to take appropriate steps to

     address the risk of contracting, and being rendered seriously ill or injured by, COVID-19 in

     Butner. Plaintiffs, like every person in Butner, face heightened risk of contracting the virus

     if they are not adequately protected by Defendants. Plaintiffs with disabilities, like all



                                              - 80 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 80 of 89
      members of the proposed Disability Subclass, face a heightened risk of serious illness or

      death if they contract COVID-19.

333. Plaintiffs have the requisite personal interest in the outcome of this action and will fairly and

      adequately protect the interests of the Class. Plaintiffs have no interests adverse to the

      interests of the proposed Class. Plaintiffs retained pro bono counsel with experience and

      success in the prosecution of civil rights litigation and specifically in the prosecution of

      prisoners’ civil rights litigation. Counsel for Plaintiffs know of no conflicts among proposed

      class members or between counsel and proposed class members.

334. Defendants have acted on grounds generally applicable to all proposed class members, and

      this action seeks declaratory and injunctive relief. Plaintiffs therefore seek class certification

      under Rule 23(b)(2).

                                     FIRST CAUSE OF ACTION

 Discrimination on the Basis of Disability in Violation of Section 504 of the Rehabilitation
                                        Act of 1973
                Plaintiffs Hallinan, Riddick, Maldonado, Brown, Freeman,
                   Butler, Williams, and Waldrip versus Defendant BOP
                                   29 U.S.C. § 794 et seq.

335. Plaintiffs incorporate by reference each and every allegation contained in the preceding

      paragraphs as if set forth fully herein.

336. Section 504 of the Rehab Act states that “no otherwise qualified individual with a disability

      in the United States . . . shall, solely by reason of [] disability, be excluded from the

      participation in, be denied the benefits of, or be subject to discrimination under any program

      or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). The regulations

      implementing Section 504 of the Rehab Act require that entities receiving federal financial

      assistance avoid unnecessary policies, practices, criteria or methods of administration that

      have the effect of discriminating against persons with disabilities. 28 C.F.R. § 41.51(b)(3)(i).

                                                 - 81 -

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 81 of 89
337. Section 504 forbids not only facial discrimination against individuals with disabilities, but

      also requires that executive agencies such as BOP alter their policies and practices to prevent

      discrimination on the basis of disability. Reasonable modifications are required unless those

      modifications would create a “fundamental alteration” of the relevant program, service, or

      activity, or would impose an undue hardship. See Sch. Bd. of Nassau Cty., Fla. v. Arline,

      480 U.S. 273, 288 n.17 (1987); Alexander v. Choate, 469 U.S. 287, 300 (1985); see also 28

      C.F.R. § 35.130(b)(7) (“A public entity shall make reasonable modifications in policies,

      practices, or procedures when the modifications are necessary to avoid discrimination on the

      basis of disability, unless the public entity can demonstrate that making the modifications

      would fundamentally alter the nature of the service, program, or activity.”).

338. Defendants are final policymakers for, or in the case of Defendant BOP is itself, an executive

      agency within the meaning of 29 U.S.C. § 794(a).

339. Plaintiffs Hallinan, Riddick, Maldonado, Brown, Freeman, Butler, Williams, and Waldrip

      are individuals with disabilities for the purposes of the Rehab Act, 42 U.S.C. § 12012, 29

      U.S.C. § 705(20)(B). As people held at Butner, they are “qualified” for the programs,

      services, and activities being challenged herein.

340. Plaintiffs Hallinan, Riddick, Maldonado, Brown, Freeman, Butler, Williams, and Waldrip

      bring this claim on their own behalf and on behalf of the Disability Subclass.

341. Defendants are violating section 504 of the Rehab Act by failing to make the reasonable

      modifications necessary to ensure equal access to programs, services, and activities for

      people with disabilities who face high risk of complications or death in the event of COVID-

      19 infection.




                                                - 82 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 82 of 89
342. Plaintiffs at Butner are under the custody and control of Defendants and are not able to take

      steps to protect themselves from the spread of the virus. BOP has a duty to provide safety,

      care, and protection to Plaintiffs, including those with disabilities. Defendants have not

      provided reasonable accommodations. As COVID-19 continues to spread at Butner, the

      already deplorable conditions at Butner are only exacerbated further.

343. Defendants are aware that exposure to COVID-19 could be harmful or deadly to Plaintiffs

      who are members of the Disability Subclass and have failed to protect them.

344. Defendants have failed to provide reasonable accommodations, including the release of

      persons with disabilities, to mitigate these significant risks, which continuously subject

      Plaintiffs to a grave and serious risk of harm from serious illness, permanent injury, or death.

345. Defendants have also enacted policies and procedures that deny Plaintiffs access to

      necessary medical care, which further subject Plaintiffs to a grave and serious risk of harm

      from serious illness, permanent injury, or death.

346. Defendants’ failure to protect Plaintiffs with disabilities from these conditions by releasing

      prisoners and otherwise taking additional measures to ensure they are not forced to take on

      greater risk of serious injury or death than other people incarcerated at Butner to access

      programs, services, and benefits constitutes discrimination under Section 504 of the Rehab

      Act.

347. Defendants are further violating section 504 of the Rehab Act by employing methods of

      administration of Butner (including a policy of non-release even in the face of COVID-19)

      that discriminate against people with disabilities by falling more harshly on people with

      disabilities than on people without disabilities. Twenty-six incarcerated people have died at

      Butner from COVID-19; each of them—according to the BOP press releases—had one or



                                                - 83 -

             Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 83 of 89
      more pre-existing medical conditions that placed them at heightened risk of suffering

      complications from COVID-19. The vast majority of those conditions, in turn, constitute

      disabilities under the Rehab Act. Therefore, Plaintiffs believe that no incarcerated people

      without disabilities have died from COVID-19 at Butner.

348. Section 504 forbids not only facial discrimination against individuals with disabilities, but

      also any policies or practices that have a disparate impact on disabled individuals. White v.

      City of Annapolis by & through City Council, 439 F. Supp. 3d 522, 542 (D. Md. 2020). “[A]

      facially neutral practice may be discriminatory if it ‘fall[s] more harshly on one group than

      another.’” Id.

349. Defendants have enacted policies and procedures that have a disparate impact on the

      Disability Subclass by subjecting them to a much higher risk of, and rate of, death from

      COVID-19 than persons incarcerated at Butner who do not have disabilities.

350. Defendants’ failure to protect Plaintiffs with disabilities from these conditions by releasing

      prisoners and otherwise taking additional measures to ensure they are not disparately

      impacted by the policies and practices at Butner constitutes discrimination under Section

      504 of the Rehab Act.

                                    SECOND CAUSE OF ACTION

                 Unconstitutional Conditions of Confinement in Violation of
                     the Eighth Amendment to the U.S. Constitution
                         All Named Plaintiffs versus All Defendants
                                     28 U.S.C. § 1331

351. Plaintiffs incorporate by reference each and every allegation contained in the preceding

      paragraphs as if set forth fully herein.

352. Plaintiffs Hallinan, Kinard, Riddick, Maldonado, Brown, Freeman, Butler, Williams,

      Jackson, and Waldrip bring this claim on their own behalf and on behalf of the Class.


                                                 - 84 -

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 84 of 89
353. The Eighth Amendment guarantees incarcerated persons the right to necessary and adequate

      medical care, and to be free from cruel and unusual punishment. See U.S. Const., amend.

      VIII. As part of the right, the government cannot subject incarcerated persons to a substantial

      risk of serious harm to their health and safety. See, e.g., Farmer v. Brennan, 511 U.S. 825,

      828 (1994); Estelle v. Gamble, 429 U.S. 97, 104 (1976).

354. Plaintiffs at Butner are under the custody and control of Defendants and are not able to take

      steps to protect themselves from the spread of the virus. Defendants have not provided

      adequate protections. As COVID-19 continues to spread at Butner, the already deplorable

      conditions at Butner are only exacerbated further.

355. Defendants are aware of these conditions, which were and are obvious throughout Butner.

356. Defendants know of and have disregarded an excessive risk to health and safety.

357. Defendants have failed to take reasonable steps, including the release of medically

      vulnerable persons, to mitigate these significant risks, which continuously subject Plaintiffs

      to a substantial risk of harm from serious illness, permanent injury, or death.

358. Defendants have also failed to provide adequate medical care and have taken affirmative

      steps to deny Plaintiffs access to necessary medical care, which further subjects Plaintiffs to

      a substantial risk of harm from serious illness, permanent injury, or death.

359. Defendants’ failure to protect Plaintiffs from these conditions by releasing prisoners and

      otherwise remedying the conditions of confinement constitutes deliberate indifference to the

      health, safety, and serious medical needs of Plaintiffs and all members of the Class, thereby

      establishing a violation of the Eighth Amendment to the United States Constitution.




                                                - 85 -

          Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 85 of 89
360. Federal courts have inherent equitable authority to order injunctive and declaratory relief to

      remedy violations of the Constitution by federal actors. Armstrong v. Exceptional Child

      Ctr., Inc., 575 U.S. 320, 327 (2015).

                                     THIRD CAUSE OF ACTION

                        Unconstitutional Confinement in Violation of
                      the Eighth Amendment to the U.S. Constitution
    Plaintiffs Hallinan, Kinard, Riddick, Maldonado, Brown, Freeman, Butler, Williams,
              Jackson, and Waldrip versus Defendants Scarantino and Carvajal
                             28 U.S.C. § 2241 (Habeas Corpus)

361. Plaintiffs incorporate by reference each and every allegation contained in the preceding

      paragraphs as if set forth fully herein.

362. Plaintiffs Hallinan, Kinard, Riddick, Maldonado, Brown, Freeman, Butler, Williams,

      Jackson, and Waldrip bring this claim on their own behalf and on behalf of the Class.

363. The Eighth Amendment guarantees incarcerated persons who have been sentenced the right

      to necessary and adequate medical care, and to be free from cruel and unusual punishment.

      See U.S. Const., amend. VIII.        As part of the right, the government cannot subject

      incarcerated persons to a substantial risk of serious harm to their health and safety. See, e.g.,

      Farmer, 511 U.S. at 828; Estelle, 429 U.S. at 104.

364. Plaintiffs at Butner are under the custody and control of Defendants and are not able to take

      steps to protect themselves—such as physical distancing and avoiding high-touch surfaces—

      and Defendants have not provided adequate protections from the risk of harm from COVID-

      19. As COVID-19 continues to rapidly spread at Butner, the incarcerated men have no

      adequate ability to protect themselves from this disease.

365. Defendants are aware that the Plaintiffs are confined at Butner and cannot avoid the spread

      of COVID-19 due to their confinement.

366. Defendants know of and have disregarded excessive risks to Plaintiffs’ health and safety.

                                                 - 86 -

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 86 of 89
367. Defendants have failed to take reasonable steps to mitigate these significant risks, which

      continuously subject Plaintiffs to a substantial risk of harm from serious illness, permanent

      injury, and death.

368. Defendants have also failed to provide adequate medical care and taken affirmative steps to

      deny Plaintiffs access to necessary medical care, which further subject Plaintiffs to a

      substantial risk of harm from serious illness, permanent injury, or death.

369. Defendants’ failure to take reasonable steps to protect Plaintiffs from these conditions by

      releasing them from the conditions altogether constitutes deliberate indifference to the

      health, safety, and serious medical needs of Plaintiffs and all members of the Class, thereby

      establishing a violation of the Eighth Amendment to the United States Constitution.

                                      REQUEST FOR RELIEF

      Wherefore, Plaintiffs and the Class members respectfully request that the Court order the

following relief:

      A. Enter a declaratory judgment that Butner’s policies and practices violate the Eighth

          Amendment right against cruel and unusual punishment with respect to the Class and

          Disability Subclass;

      B. Enter a declaratory judgment that Butner’s policies and practices violate Section 504 of

          the Rehab Act with respect to the Disability Subclass;

      C. Order Defendants to create and implement a mitigation plan for prevention of COVID-

          19 that is consistent with CDC guidelines, overseen by a qualified public health expert,

          and provides appropriate and reasonable accommodations to those with disabilities.




                                               - 87 -

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 87 of 89
    D. Order the Defendants to provide all necessary and appropriate health care consistent to

        ensure that health care needs of individuals incarcerated at FCC Butner are being met,

        including continued attention to non-COVID-19 related medical needs.

    E. Establish a process to identify all incarcerated persons who are appropriate for release

        on home confinement, furlough or other release mechanisms, and order and/or grant a

        writ of habeas corpus requiring Defendants to release, without quarantining at Butner,

        all persons identified through that process as appropriate for release;

    F. Award Plaintiffs costs, expenses, and reasonable attorneys’ fees pursuant to the Equal

        Access to Justice Act, the Rehab Act, and any other applicable laws; and

    G. Any further relief that this Court deems just, necessary, or appropriate.

    Respectfully submitted this 26th day of October, 2020.


/s/ Jeffrey S. Wilkerson
Jeffrey S. Wilkerson [N.C. State Bar No. 51209]        Maria V. Morris†
Gretchen Scavo [N.C. State Bar No. 48589]*             [N.Y. State Bar No. 4091435]
Elizabeth Ireland [N.C. State Bar No. 47059]*          AMERICAN CIVIL LIBERTIES UNION
Patrick Doerr [N.C. State Bar No. 50673]*              915 15th Street N.W., 7th Floor
WINSTON & STRAWN LLP                                   Washington, DC 20005
300 South Tryon Street, 16th Floor                     Tel.: (202) 548-6607
Charlotte, NC 28202                                    mmorris@aclu.org
Tel: (704) 350-7700
Fax: (704) 350-7800                                    Sarah Hinger†
jwilkerson@winston.com                                 [N.Y. State Bar No. 4823878]†
gscavo@winston.com                                     AMERICAN CIVIL LIBERTIES UNION
eireland@winston.com                                   125 Broad St.
pdoerr@winston.com                                     New York, NY 10004
                                                       Tel.: (212) 519-7882
                                                       shinger@aclu.org


Jonathan M. Smith [D.C. Bar No. 396578]†               Emily E. Seawell [N.C. Bar No. 50207]
Jacqueline Kutnik-Bauder [Mo. Bar No. 45014] †         Jaclyn Maffetore [N.C. Bar No. 50849]
Mirela Missova [D.C. Bar No. 1024571] †                AMERICAN CIVIL LIBERTIES UNION
WASHINGTON LAWYERS’ COMMITTEE                          OF NORTH CAROLINA
FOR CIVIL RIGHTS & URBAN AFFAIRS                       LEGAL FOUNDATION

                                              - 88 -

         Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 88 of 89
 700 14th Street NW, Suite 400                    Post Office Box 28004
 Washington, DC 20005                             Raleigh, NC 27611
 Tel: (202) 319-1000                              Tel.: (919) 834-3466
 Fax: (202) 319-1010                              Fax: (866) 511-1344
 jonathan_smith@washlaw.org                       eseawell@acluofnc.org
 jacqueline_kutnik-bauder@washlaw.org.            jmaffetore@acluofnc.org



                                                  * Admission Forthcoming
                                                  †
                                                    Special Appearance Forthcoming
Counsel for Plaintiffs/Petitioners




                                         - 89 -

           Case 5:20-ct-03333-M Document 1 Filed 10/26/20 Page 89 of 89
